CARPENTER FAMILY INVESTMENTS, LLC, CARPENTER CAPITAL
                                       MANAGEMENT, LLC, TAX MATTERS PARTNER, PETITIONER
                                              v. COMMISSIONER OF INTERNAL REVENUE,
                                                           RESPONDENT
                                                        Docket No. 30833–08.                      Filed April 25, 2011.

                                                 P moved for summary judgment on the ground that R’s
                                               partnership item adjustments were made after the general 3-
                                               year period of limitations for assessing tax had expired. R
                                               argues that an extended 6-year period of limitations applies.
                                               Held: The 3-year period of limitations is applicable. Thus P’s
                                               motion for summary judgment will be granted.

                                           Kevin T. Pearson and Eric J. Kodesch, for petitioner.
                                           Gary J. Merken, for respondent.

                                                                                   OPINION

                                         WHERRY, Judge: This case is before the Court on peti-
                                      tioner’s motion for summary judgment filed September 28,
                                      2009. Respondent filed an objection to petitioner’s motion on
                                      November 20, 2009. Petitioner filed a memorandum in sup-
                                      port of its motion on July 27, 2010. The issue is whether the
                                      notice of final partnership administrative adjustment (FPAA)
                                      challenged in the petition was issued before the applicable
                                      period of limitations for assessing tax had expired. Our deci-
                                      sion turns on whether the general 3-year period of limita-
                                      tions under section 6501(a) or the extended 6-year period of
                                      limitations under section 6229(c)(2) or section 6501(e)(1)(A)

                                                                                                                                    373




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897    PO 20009   Frm 00001   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      374                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      applies. 1 This is an issue of law and may be disposed of by
                                      summary judgment pursuant to Rule 121, Tax Court Rules
                                      of Practice and Procedure. See also Sundstrand Corp. v.
                                      Commissioner, 98 T.C. 518, 520 (1992) (‘‘Summary judgment
                                      is appropriate if the pleadings and other materials show that
                                      there is no genuine issue as to any material fact and a deci-
                                      sion may be rendered as a matter of law.’’), affd. 17 F.3d 965
                                      (7th Cir. 1994); Fla. Peach Corp. v. Commissioner, 90 T.C.
                                      678, 681 (1988) (‘‘Summary judgment is intended to expedite
                                      litigation and avoid unnecessary and expensive trials.’’).

                                                                               Background
                                      I. Undisputed Facts
                                         The following facts are not in dispute. Petitioner, Car-
                                      penter Capital Management, LLC, is a Nevada limited
                                      liability company classified as a partnership for Federal
                                      income tax purposes. Petitioner is the tax matters partner of
                                      Carpenter Family Investments, LLC, an Oregon limited
                                      liability company classified as a partnership for Federal
                                      income tax purposes with its principal place of business in
                                      Salem, Oregon (the partnership).
                                         At the end of its 2000 taxable year the partnership was
                                      owned as follows: Tommie Carpenter, 0.5 percent; Virginia
                                      Carpenter, 0.5 percent; petitioner, 99 percent. During the
                                      taxable year ending December 31, 2000, petitioner was
                                      owned as follows: Tommie Carpenter, 75.25 percent and Vir-
                                      ginia Carpenter, 24.75 percent. Accordingly, Tommie and
                                      Virginia Carpenter (the partners) ultimately were allocated
                                      all items of income, gain, loss, deduction, and credit of the
                                      partnership.
                                         During its 2000 taxable year the partnership sold shares
                                      of stock of American Tower Corp. (ATC), a publicly traded cor-
                                      poration listed on the New York Stock Exchange, for total
                                      proceeds of $29,608,861 (the stock sale). On or before October
                                      15, 2001, the partnership timely filed Form 1065, U.S.
                                      Return of Partnership Income, for its taxable year ending
                                      December 31, 2000. On this information return the partner-
                                      ship reported gross proceeds of $29,608,861, an adjusted tax
                                        1 Section references are to the Internal Revenue Code of 1986, as amended and in effect for

                                      the tax year at issue.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00002   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     375


                                      basis of $23,285,745, and gain of $6,323,116 from the stock
                                      sale. On or before October 15, 2001, the partners timely filed
                                      a joint income tax return on Form 1040, U.S. Individual
                                      Income Tax Return, for calendar year 2000. On this tax
                                      return the partners reported all of the $6,323,116 gain from
                                      the stock sale.
                                        On April 10, 2007, petitioner sent to respondent a Form
                                      872–P, Consent to Extend the Time to Assess Tax Attrib-
                                      utable to Partnership Items, executed on behalf of the part-
                                      nership. Also on April 10, 2007, the partners sent to
                                      respondent an executed Form 872–I, Consent to Extend the
                                      Time to Assess Tax As Well As Tax Attributable to Items of
                                      a Partnership. On October 2, 2008, respondent issued an
                                      FPAA to petitioner, as tax matters partner of the partnership,
                                      for the partnership’s taxable year ending December 31, 2000.
                                      II. The Theory of the FPAA
                                        Respondent alleges that ‘‘the partnership exploited a com-
                                      plex series of basis-inflating tax avoidance transactions (a
                                      variant of the Son-of-BOSS shelter described in Notice 2000–
                                      44) beginning in December 1999.’’ See Notice 2000–44, 2000–
                                      2 C.B. 255, which describes so-called Son-of-BOSS trans-
                                      actions. See also Kligfeld Holdings v. Commissioner, 128 T.C.
                                      192, 194 (2007), discussing the prototypical Son-of-BOSS
                                      transaction:
                                      Son-of-BOSS is a variation of a slightly older alleged tax shelter known as
                                      BOSS, an acronym for ‘‘bond and options sales strategy.’’ There are a
                                      number of different types of Son-of-BOSS transactions, but what they all
                                      have in common is the transfer of assets encumbered by significant liabil-
                                      ities to a partnership, with the goal of increasing basis in that partnership.
                                      The liabilities are usually obligations to buy securities, and typically are
                                      not completely fixed at the time of transfer. This may let the partnership
                                      treat the liabilities as uncertain, which may let the partnership ignore
                                      them in computing basis. If so, the result is that the partners will have
                                      a basis in the partnership so great as to provide for large—but not out-
                                      of-pocket—losses on their individual tax returns. * * *

                                         Respondent claims a Son-of-BOSS shelter is at work on
                                      account of a transfer to the partnership ‘‘of short sale pro-
                                      ceeds of Treasury Notes and the obligation to close the open
                                      short sale position’’. Respondent contends that this transfer
                                      ‘‘artificially stepped-up inside basis’’. According to
                                      respondent: ‘‘As a result of the artificial step-up in basis in




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00003   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      376                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      the American Tower Corporation stock, the partnership’s
                                      total net long-term gains derived from dealings in property
                                      on its 2000 return was [significantly] understated’’.
                                      III. Motion for Summary Judgment
                                        Petitioner moved for summary judgment, arguing that the
                                      FPAA was not timely because it was issued after ‘‘The period
                                      of limitations imposed by I.R.C. § 6501 on assessment and
                                      collection of tax * * * [of] three years from the date the
                                      return to which the tax relates was filed.’’ Both the partner-
                                      ship’s information tax return and the partners’ joint income
                                      tax return were filed on or before October 15, 2001. The 3-
                                      year limitations period, if applicable, would have expired on
                                      or before October 15, 2004. Petitioner contends that ‘‘Because
                                      the FPAA was issued after October 15, 2004, respondent is
                                      precluded from assessing any tax attributable to items
                                      reported on the Partnership Tax Return.’’
                                        Petitioner further argues that the untimeliness of the FPAA
                                      invalidates petitioner’s and the partners’ consents to extend
                                      the limitations period. ‘‘Neither of the Forms 872 signed by
                                      petitioner or the Partners was executed before the expiration
                                      of the three-year period of limitations imposed by I.R.C. §
                                      6501(a) or 6229(a).’’ As a result, according to petitioner, these
                                      consents cannot be used ‘‘to reopen the three-year period of
                                      limitations on assessment and collection of tax.’’ See sec.
                                      6501(c)(4) (‘‘Where, before the expiration of the time pre-
                                      scribed in this section for the assessment of any tax imposed
                                      by this title, * * * both the Secretary and the taxpayer have
                                      consented in writing to its assessment after such time, the
                                      tax may be assessed at any time prior to the expiration of
                                      the period agreed upon.’’ (Emphasis supplied.)); see also
                                      Romine v. Commissioner, 25 T.C. 859, 871 (1956) (holding
                                      that if a taxpayer executes a consent after the expiration of
                                      the 3-year limitations period, the Commissioner bears the
                                      burden of proving that a longer limitations period applies
                                      and that the consent was obtained within such longer
                                      period); Seltzer v. Commissioner, 21 T.C. 398 (1953) (same).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00004   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     377


                                      IV. Timeliness of the FPAA
                                         Respondent claims that the applicable period of limitations
                                      is not 3 years but 6 years, as provided in sections 6229(c)(2)
                                      and 6501(e)(1)(A).
                                      On September 24, 2009, the Treasury Department and the Internal Rev-
                                      enue Service issued temporary Treasury regulations under Sections
                                      6229(c)(2) and 6501(e)(1)(A) that clarify that an overstatement of basis
                                      relating to the disposition of property, other than the sale of goods or serv-
                                      ices in a trade or business, constitutes an omission from gross income for
                                      purposes of Sections 6229(c)(2) and 6501(e)(1)(A).

                                      Respondent argues that these temporary regulations, sec-
                                      tions 301.6229(c)(2)–1T and 301.6501(e)–1T, Temporary
                                      Proced. & Admin. Regs., 74 Fed. Reg. 49322–49323 (Sept. 28,
                                      2009), extend the limitations period for the partnership’s
                                      2000 taxable year to 6 years because they ‘‘apply to taxable
                                      years with respect to which the applicable period for
                                      assessing tax, as interpreted in the temporary regulations,
                                      did not expire before September 24, 2009.’’
                                         Because ‘‘The FPAA * * * issued within the six-year period
                                      of limitations provided in Sections 6229(c)(2) and
                                      6501(e)(1)(A), as further extended by consent,’’ respondent
                                      contends that the FPAA was timely.

                                                                                Discussion
                                      I. Introduction
                                         We have previously held invalid the temporary regulations
                                      respondent cites. See Intermountain Ins. Serv. of Vail, LLC
                                      v. Commissioner, 134 T.C. 211, 224 (2010). 2 Since we issued
                                      our Opinion in Intermountain, the Commissioner has issued
                                      these regulations in final form. See secs. 301.6229(c)(2)–1,
                                      301.6501(e)–1, Proced. & Admin. Regs. Also, the Supreme
                                      Court has issued its opinion in Mayo Found. v. United States,
                                      562 U.S. ll, 131 S. Ct. 704 (2011), which clarifies that the
                                      Commissioner’s regulatory efforts are generally entitled to
                                      the same Chevron standard as those of any other agency. See
                                      Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S.
                                        2 See infra note 15, discussing the current procedural posture of Intermountain Ins. Serv. of

                                      Vail, LLC v. Commissioner, 134 T.C. 211 (2010), and related cases, in which the Commissioner
                                      has hitherto succeeded twice on appeal, and failed an equal number of times, as he seeks to
                                      invoke sec. 6501(e)(1)(A) and apply a 6-year limitations period to Son-of-BOSS transactions.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00005   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      378                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      837 (1984) (establishing a two-step framework for testing the
                                      validity of an agency’s interpretation of ambiguous statutes).
                                      We take this opportunity to consider whether anything in the
                                      final regulations or their preamble or Mayo warrants a revi-
                                      sion of our Intermountain holding. 3
                                      II. Effective/Applicability Date Provisions: Placing the Horse
                                          Firmly in the Cart
                                         The preamble to these final regulations asserts that ‘‘The
                                      Tax Court’s majority in Intermountain erroneously inter-
                                      preted the applicability provisions of the temporary and pro-
                                      posed regulations’’. T.D. 9511, 2011–6 I.R.B. 455, 456. We are
                                      not infallible and have reviewed our interpretation of the
                                      regulations’ applicability provisions in the light of respond-
                                      ent’s criticism, but as discussed below we still do not agree
                                      with respondent.
                                         The temporary regulations provided that ‘‘The rules of this
                                      section apply to taxable years with respect to which the
                                      applicable period for assessing tax did not expire before Sep-
                                      tember 24, 2009.’’ Secs. 301.6229(c)(2)–1T(b), 301.6501(e)–
                                      1T(b), Temporary Proced. & Admin. Regs., supra (emphasis
                                      supplied). In Intermountain Ins. Serv. of Vail, LLC v.
                                      Commissioner, supra at 218–219, we had commented on the
                                      ‘‘notably convoluted interpretation of the effective/applica-
                                      bility date provisions’’ required to cause the temporary regu-
                                      lations to apply to a case where the 3-year limitations period
                                      has already expired. We had remarked that the Commis-
                                      sioner’s attempt to apply the temporary regulations in that
                                      case ‘‘begs the question’’. Id.
                                         3 By their terms, the final regulations purport to apply to this case. Other than minor stylistic

                                      changes in the effective/applicability provisions, which we discuss infra Pt. II, and largely con-
                                      forming changes in the accompanying preambles, which we discuss infra Pt. IV, the final and
                                      temporary regulations are identical. Therefore, we have decided not to delay these proceedings
                                      for supplemental briefing on the final regulations before ruling on their (in)validity. We note
                                      that to date neither party has asked for leave to file such briefs. By comparison, the Commis-
                                      sioner promptly filed notices of supplemental authority calling attention to the Supreme Court’s
                                      opinion in Mayo Found. v. United States, 562 U.S. ll, 131 S. Ct. 704 (2011), in the various
                                      Intermountain-related cases on appeal discussed infra note 15, including Grapevine Imps., Ltd.
                                      v. United States, 636 F.3d 1368 (Fed. Cir. 2011), in which oral argument was conducted the day
                                      after Mayo was issued. Moreover, the Commissioner has asked these various Courts of Appeals
                                      to apply the final regulations. Consequently, respondent can reasonably be expected to cite and
                                      rely on the final regulations as relevant and applicable authority in any appeal of our decision.
                                      We thus feel we would be derelict in our duty to the court hearing such an appeal if we were
                                      to simply grant petitioner’s motion for summary judgment based on the temporary regulations
                                      without discussing the final regulations.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00006   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     379


                                         By comparison with the effective/applicability date provi-
                                      sions of the temporary regulations, the final regulations pro-
                                      vide that ‘‘This section applies to taxable years with respect
                                      to which the period for assessing tax was open on or after
                                      September 24, 2009.’’ Sec. 301.6229(c)(2)–1(b), Proced. &
                                      Admin. Regs. (emphasis supplied); see also sec. 301.6501(e)–
                                      1(e), Proced. & Admin. Regs. Respondent and the Treasury
                                      Department contend that ‘‘The final regulations * * * clarify
                                      the effective/applicability date provisions in the section
                                      6229(c)(2) and section 6501(e) regulations to eliminate a per-
                                      ceived ambiguity in the temporary regulations, that was
                                      brought to light by the Tax Court in Intermountain Insur-
                                      ance Service of Vail v. Commissioner, 134 T.C. No. 11 (2010),
                                      appeal docketed, No. 10–1204 (D.C. Cir.).’’ T.D. 9511, 2011–
                                      6 I.R.B. at 455.
                                         We fail to see how this semantic distinction in the effec-
                                      tive/applicability date provisions between the final regula-
                                      tions and the temporary regulations, the verbal equivalent of
                                      the other side of the same coin, begets a response to the
                                      begged question.
                                         Unlike the terse text of the final regulations’ effective/
                                      applicability date provisions, the accompanying preamble
                                      contends at length that
                                      The Internal Revenue Service will continue to adhere to the position that
                                      ‘‘the applicable period’’ of limitations is not the ‘‘general’’ three-year limita-
                                      tions period. * * * The expiration of the three-year period does not ‘‘close’’
                                      a taxable year if a longer period applies. * * * [T.D. 9511, 2011–6 I.R.B.
                                      at 456; emphasis supplied.]

                                      However, whether or not a longer period should, in fact,
                                      apply is the very subject matter, the sum and substance of
                                      the regulations. 4 Clearly, then, as with the temporary regu-
                                        4 The final regulations’ preamble goes on to assert that ‘‘Consistent with that position [which

                                      assumes their substantive validity], the final regulations apply to taxable years with respect to
                                      which the six-year period for assessing tax under section 6229(c)(2) or 6501(e)(1) was open on
                                      or after September 24, 2009.’’ T.D. 9511, 2011–6 I.R.B. 455, 456. On the basis of this conclusory
                                      assertion, the Court of Appeals for the Federal Circuit held in Grapevine Imps., Ltd. v. United
                                      States, supra at 1383, that ‘‘by their plain terms the new Treasury regulations apply to’’ the
                                      taxpayer’s tax year for which the 3-year limitations period had expired. We do not believe that
                                      the actual text of the regulations says as much. As mentioned above, pursuant to their effective/
                                      applicability date provisions, the substance of the final regulations ‘‘[applies] to taxable years
                                      with respect to which the period for assessing tax was open on or after September 24, 2009’’.
                                      T.D. 9511, 2011–6 I.R.B. at 455. In ‘‘an interpretation of an administrative regulation a court
                                      must necessarily look to the administrative construction of the regulation if the meaning of the
                                      words used is in doubt.’’ Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 413–414 (1945);
                                                                                                    Continued




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00007   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      380                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      lations, in order to apply the final regulations to a taxable
                                      year after the expiration of the ‘‘general’’ 3-year limitations
                                      period, one must presuppose that the regulations are other-
                                      wise valid and that they apply retroactively. 5 In other words,
                                      the applicability of the regulations assumes their substantive
                                      validity. We held this assumption untenable in Inter-
                                      mountain Ins. Serv. of Vail, LLC v. Commissioner, supra at
                                      224. After reviewing the final regulations and their preamble
                                      and considering any effect that Mayo may have, we reaffirm
                                      our prior conclusion for the reasons set forth below.
                                      III. Substantive Validity: Divining Congressional Intent
                                         As we did previously when reviewing the temporary regu-
                                      lations, and as we now do in testing the final regulations, we
                                      ‘‘must judge the propriety of * * * [respondent’s] action
                                      solely by the grounds invoked by’’ him. SEC v. Chenery
                                      Corp., 332 U.S. 194, 196 (1947). 6 From the preambles to the
                                      see also Wyo. Outdoor Council v. U.S. Forest Serv., 165 F.3d 43, 53 (D.C. Cir. 1999) (‘‘Although
                                      the preamble does not ‘control’ the meaning of the regulation, it may serve as a source of evi-
                                      dence concerning contemporaneous agency intent.’’). However, whether a tax year in question
                                      is ‘‘open’’ is the very essence of these proceedings. Deferring to respondent’s interpretation of
                                      ‘‘open’’ tax years for purposes of the effective/applicability date provisions would inevitably re-
                                      solve the question of legitimacy of the regulations’ substance. More generally, if we were to allow
                                      the Secretary to replicate in his regulations the core of the Code provision at issue and then
                                      defer to the Commissioner’s interpretation of this regulatory text, it would inappropriately
                                      imbue this text with the solidity of Seminole Rock, instead of subjecting it to the two steps of
                                      Chevron. Cf. Stinson v. United States, 508 U.S. 36, 45 (1993) (declining to apply Chevron and
                                      relying on Seminole Rock for the proposition that ‘‘provided an agency’s interpretation of its own
                                      regulations does not violate the Constitution or a federal statute, it must be given controlling
                                      weight unless it is plainly erroneous or inconsistent with the regulation’’ (quotation marks omit-
                                      ted)).
                                         5 Respondent insists ‘‘these regulations are not retroactive’’. T.D. 9511, 2011–6 I.R.B. at 456.

                                      The Commissioner’s previous regulatory foray in his ongoing quest to bring to justice past abu-
                                      sive Son-of-BOSS transactions was lost, as Eurydice was lost to Orpheus, when the Commis-
                                      sioner chose to turn around and look directly backwards by giving his regulations full-blown ret-
                                      roactive effect. See generally Murfam Farms, LLC v. United States, 88 Fed. Cl. 516 (2009) (hold-
                                      ing as impermissibly retroactive sec. 1.752–6, Income Tax Regs., which requires reduction in a
                                      partner’s outside basis in the partnership upon the partnership’s assuming the partner’s contin-
                                      gent liability, and discussing other similar holdings).
                                         Perhaps mindful of that experience, respondent now argues that he is no longer looking back.
                                      Instead, he claims that he is, in effect, glancing sideways, and appears to wield the circular logic
                                      of the effective/applicability date provisions as the round and polished shield of Perseus in which
                                      he can safely view the Gorgon’s reflection.
                                         Sec. 7805(b) and its caption of ‘‘Retroactivity of Regulations’’ notwithstanding, in the conven-
                                      tional linear temporal mode, changes in legal rules have only prospective impact. ‘‘At least until
                                      we devise time machines, a change can have its effects only in the future.’’ Bergerco Can. v.
                                      U.S. Treasury Dept., 129 F.3d 189, 192 (D.C. Cir. 1997). Putting such abstruse arguments to
                                      one side, these regulations, if valid, would cause a limitations period that would have otherwise
                                      expired as of September 23, 2009, to remain open beyond that date. They thus ‘‘relate back’’
                                      and in that respect are ‘‘retroactive’’ in the mundane sense of the word.
                                         6 Chenery sweeps wider than the Administrative Procedure Act’s ‘‘basis and purpose’’ require-

                                      ment, 5 U.S.C. sec. 553(c) (2006). Requiring an agency to give reasons for its rulemaking will




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00008   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                      381


                                      temporary and final regulations, we isolate two discrete
                                      grounds that respondent can possibly adduce as bases upon
                                      which his regulatory project ‘‘purports to rest’’, id.: (1) The
                                      Supreme Court’s holding in Colony, Inc. v. Commissioner,
                                      357 U.S. 28 (1958), which excluded overstatement of basis
                                      from the phrase ‘‘omits from gross income’’ in the identically
                                      worded predecessor of current section 6501(e)(1)(A), was con-
                                      fined by section 6501(e)(1)(A)(i) to a trade or business con-
                                      text; 7 and (2) Colony represents the Supreme Court’s own
                                      construction of this phrase as it now appears in section
                                      6501(e)(1)(A), rather than an explication of unambiguous
                                      congressional intent.
                                         These two grounds are mutually exclusive. If the Colony
                                      holding has been statutorily confined to a trade or business
                                      context, it cannot any longer constitute the Supreme Court’s
                                      interpretation of current section 6501(e)(1)(A). Conversely, if
                                      Colony represents the Supreme Court’s own construction of
                                      this text, the holding must necessarily extend beyond just
                                      trade or business.
                                         Respondent leads with the former contention, which he
                                      vociferously espouses, not just in the preambles to the tem-
                                      porary and final regulations, but also in his submissions on
                                      brief in this and other similar cases. 8 The latter claim, on
                                      the other hand, is presented with great circumspection. After
                                      being absent in the preamble to the temporary regulations,
                                      this claim appears stealthily in the final regulations’ pre-
                                      not itself ensure that review of the rule will be limited to those reasons. Legislation or trial
                                      court decisions can both be subsequently sustained on other grounds. See, e.g., U.S. R.R. Ret.
                                      Bd. v. Fritz, 449 U.S. 166, 179 (1980) (‘‘Where, as here, there are plausible reasons for Congress’
                                      action, our inquiry is at an end. It is, of course, constitutionally irrelevant whether this rea-
                                      soning in fact underlay the legislative decision’’ (internal quotation marks omitted)); Helvering
                                      v. Gowran, 302 U.S. 238, 245 (1937) (‘‘In the review of judicial proceedings the rule is settled
                                      that if the decision below is correct, it must be affirmed, although the lower court relied upon
                                      a wrong ground or gave a wrong reason.’’). However, agency action can be upheld only on the
                                      ground previously advanced by the agency. See, e.g., Burlington Truck Lines, Inc. v. United
                                      States, 371 U.S. 156, 169 (1962) (holding that under Chenery ‘‘For the courts to substitute their
                                      or counsel’s discretion for that of the * * * [agency] is incompatible with the orderly functioning
                                      of the process of judicial review.’’).
                                         7 This provision, without changes in text, has since been redesignated sec. 6501(e)(1)(B)(i) by

                                      the Hiring Incentives to Restore Employment Act of 2010, Pub. L. 111–147, sec. 513(a)(1), 124
                                      Stat. 111. The provision states that ‘‘In the case of a trade or business, the term ‘gross income’
                                      means the total of the amounts received or accrued from the sale of goods or services (if such
                                      amounts are required to be shown on the return) prior to diminution by the cost of such sales
                                      or services’’. Since bases of goods or services sold by a trade or business do not affect its gross
                                      income, an overstatement of any such basis will not constitute omission from gross income.
                                         8 See infra note 10.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00009   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      382                  136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      amble, and even there is shrouded in caveats and qualifica-
                                      tions. 9
                                            A. Trade or Business With Colony
                                         The final regulations’ preamble reiterates respondent’s
                                      position, ‘‘set forth in the preamble to the temporary regula-
                                      tions’’, that ‘‘the Supreme Court’s opinion in Colony v.
                                      Commissioner, 357 U.S. 28 (1958), * * * [is limited to] an
                                      omission from gross income in the context of a trade or busi-
                                      ness under the predecessor of section 6501(e).’’ T.D. 9511,
                                      2011–6 I.R.B. at 455; see also T.D. 9466, 2009–43 I.R.B. 551,
                                      552 (‘‘Therefore, by amending the Internal Revenue Code,
                                      including the addition of a special definition of ‘gross income’
                                      with respect to a trade or business, Congress effectively lim-
                                      ited what ultimately became the holding in Colony, to cases
                                      subject to section 275(c) of the 1939 Internal Revenue
                                      Code.’’). This echoes similar arguments that the Commis-
                                      sioner has made on brief in related litigation across the
                                      country. 10
                                         This case would, absent stipulation to the contrary, be
                                      appealable to the U.S. Court of Appeals for the Ninth Cir-
                                      cuit. That court has rejected the argument that the Colony
                                      holding is properly construed as limited to the sale of goods
                                      and services in a trade or business. ‘‘There is no ground for
                                      suggesting that the Court intended the same language in §
                                      275(c) to apply differently to taxpayers in a trade or business
                                      than to other taxpayers.’’ Bakersfield Energy Partners, LP v.
                                      Commissioner, 568 F.3d 767, 778 (9th Cir. 2009), affg. 128
                                      T.C. 207 (2007).
                                           9 See
                                               infra Pt. IV.
                                           10 See,
                                                 e.g., Burks v. United States, 633 F.3d 347, 350 (5th Cir. 2011) (‘‘The government con-
                                      tends that Colony applies only in the context of a trade or business engaged in the sale of goods
                                      or services.’’); Home Concrete & Supply, LLC v. United States, 634 F.3d 249, 254 (4th Cir. 2011)
                                      (‘‘In this case, the district court distinguished Colony on the ground that its holding is limited
                                      to cases in which the taxpayer is a trade or business selling goods or services.’’); Salman Ranch
                                      Ltd. v. United States, 573 F.3d 1362, 1371 (Fed. Cir. 2009) (‘‘In the government’s view, * * *
                                      Colony’s holding [is properly construed] narrowly by defining ‘gross income’ as gross receipts of
                                      a trade or business from sales of goods or services’’); Bakersfield Energy Partners, LP v. Commis-
                                      sioner, 568 F.3d 767, 775 (9th Cir. 2009) (‘‘the IRS argues that Colony, read correctly, inter-
                                      preted § 275(c) as having the same meaning as § 6501(e)(1)(A)(i) and applying only to taxpayers
                                      in a trade or business’’), affg. 128 T.C. 207 (2007); accord Beard v. Commissioner, 633 F.3d 616,
                                      620 (7th Cir. 2011) (accepting the Commissioner’s argument and finding that ‘‘the situation
                                      faced by the Court in Colony [is one] where there is an omission of an actual receipt or accrual
                                      in a trade or business situation’’), revg. T.C. Memo. 2009–184.




VerDate 0ct 09 2002   14:45 May 30, 2013     Jkt 372897   PO 20009   Frm 00010   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     383


                                        In Bakersfield, the Court of Appeals for the Ninth Circuit
                                      held that the current section 6501(e)(1)(A), which was
                                      enacted as part of the Internal Revenue Code of 1954, did not
                                      constitute a ‘‘new statutory setting’’ for the phrase ‘‘omits
                                      from gross income’’.
                                      Congress did not change the language in the body of § 6501(e)(1)(A), which
                                      is identical to the language in § 275(c) that the Supreme Court construed
                                      in Colony. As a general rule, we construe words in a new statute that are
                                      identical to words in a prior statute as having the same meaning. * * *
                                      [Id. at 775.]

                                      Finding ‘‘that applying Colony to the 1954 Code would [not]
                                      render * * * superfluous’’ any provision of section
                                      6501(e)(1)(A), id. at 776, the court went on to conclude that
                                      the Colony
                                      holding controls our interpretation of the same language in § 275(c)’s suc-
                                      cessor provision, § 6501(e)(1)(A) of the 1954 Code. However sensible the
                                      IRS’s argument may be that a taxpayer can ‘‘omit . . . an amount’’ of gain
                                      by overstating its basis, this argument is foreclosed by Colony. * * * [Id.
                                      at 778.]

                                         The Court of Appeals for the Ninth Circuit’s opinion in
                                      Bakersfield was quickly followed by an opinion of the Court
                                      of Appeals for the Federal Circuit that also failed to ‘‘discern
                                      any basis for limiting Colony’s holding concerning the ‘omits
                                      from gross income’ language of I.R.C. § 275(c) to sales of
                                      goods or services by a trade or business.’’ Salman Ranch Ltd.
                                      v. United States, 573 F.3d 1362, 1372 (Fed. Cir. 2009). 11
                                         These two Courts of Appeals have now been joined by the
                                      Courts of Appeals for the Fourth and Fifth Circuits, which
                                      have similarly declined to limit the Colony holding to a trade
                                        11 The Court of Appeals for the Federal Circuit has since decided to accord the regulations

                                      at issue here Chevron deference. See Grapevine Imps., Ltd. v. United States, 636 F.3d at 1376.
                                      The court distinguished this decision from its holding in Salman Ranch that Colony was not
                                      limited to a trade or business context, declaring that
                                      Salman Ranch [does not] mandate any different conclusion. This court there closely analyzed
                                      both the updated statute and its legislative history to determine whether divergence from Col-
                                      ony was warranted. It made no separate holding that the statute was unambiguous for purposes
                                      of Chevron step one * * *. [Id. at 1378; citation omitted.]
                                      Grapevine does not reject the court’s prior reading of Colony in Salman Ranch. Since ‘‘Salman
                                      Ranch preceded the issuance of Treasury regulations interpreting this statute’’, Grapevine char-
                                      acterized the court’s task in Salman Ranch ‘‘different from ours.’’ Id. at 1377. Finding Colony
                                      ‘‘no bar’’ to granting the regulations Chevron deference, Grapevine concludes that ‘‘Salman
                                      Ranch notwithstanding, we will defer to the Treasury Department’s interpretation in applying
                                      § 6501(e)(1)(A).’’ Id. at 1381. As we explain infra note 28, we have concluded to the contrary
                                      that Colony is a ‘‘bar’’ to Chevron deference.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00011   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      384                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      or business. See Home Concrete & Supply, LLC v. United
                                      States, 634 F.3d 249, 255 (4th Cir. 2011)) (‘‘Like the Ninth
                                      and Federal Circuits, we hold that the Supreme Court in
                                      Colony straightforwardly construed the phrase ‘omits from
                                      gross income,’ unhinged from any dependency on the tax-
                                      payer’s identity as a trade or business selling goods or serv-
                                      ices.’’); Burks v. United States, 633 F.3d 347, 355 (5th Cir.
                                      2011) (‘‘We join the Fourth, Ninth, and Federal Circuits by
                                      finding that Colony’s holding with respect to the definition of
                                      ‘omits from gross income’ [is not limited to trade or business
                                      and] remains applicable in light of the revisions to the
                                      Code.’’).
                                          The Court of Appeals for the Seventh Circuit, on the other
                                      hand, has sided with the Commissioner and limited the
                                      applicability of Colony to an omission from income of a trade
                                      or business. See Beard v. Commissioner, 633 F.3d 616, 620
                                      (7th Cir. 2011) (concluding that ‘‘Colony’s holding is inher-
                                      ently qualified by the facts of the case * * *, where the
                                      * * * omission was * * * in the course of trade or busi-
                                      ness.’’), revg. T.C. Memo. 2009–184.
                                          Following the Commissioner’s judicial setbacks in Bakers-
                                      field and Salman Ranch, the Secretary issued the temporary
                                      regulations, seeking, as it were, to lay a regulatory founda-
                                      tion for respondent’s position that an overstatement of basis
                                      does constitute an omission from gross income under section
                                      6501(e)(1)(A). Respondent claims that this regulatory project
                                      ‘‘is entitled to deference even if the agency’s interpretation
                                      may run contrary to the opinions in Bakersfield and Salman
                                      Ranch.’’ See T.D. 9466, 2009–43 I.R.B. at 552. However, nei-
                                      ther of those opinions was based on the court’s interpretation
                                      of section 6501(e)(1)(A). Instead, each court had held Colony
                                      to control this interpretation, which it, in turn, merely fol-
                                      lowed. In effect, then, respondent is asking us to defer to his
                                      determination of whether that Supreme Court decision is on
                                      point.
                                          Amidst conflicting signals of legislative intent, Chevron
                                      and its progeny certainly require deference to the admin-
                                      istering agency’s interpretation of the resulting statutory lan-
                                      guage. However, we know of no authority, and respondent
                                      cites none, that requires us to defer to the Commissioner’s
                                      determination of the applicability of Supreme Court prece-
                                      dent.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00012   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                       385


                                        When Congress speaks in muffled tones, the Commissioner
                                      presumably enjoys an advantage in deciphering the message.
                                      And though we are respectful of the Commissioner’s experi-
                                      ence in reviewing court opinions, we decline to surrender our
                                      prerogative of interpreting judicial pronouncements—ambig-
                                      uous or otherwise.
                                        Respondent does not purport, at least not explicitly and
                                      unequivocally, 12 to elevate his interpretation of the text in
                                      current section 6501(e)(1)(A) above that of the Court in
                                      Colony. Rather, he seeks to persuade us, as he has succeeded
                                      in persuading the Court of Appeals for the Seventh Circuit
                                      in Beard, 13 that the Colony holding is not relevant to our
                                      inquiry. Respondent may arguably have the authority to
                                      attempt to reach the former outcome, at least in the Tenth
                                      Circuit. 14 But we, the U.S. Court of Federal Claims, and the
                                      U.S. District Courts, subject to review by the respective
                                      Courts of Appeals and the Supreme Court, retain ultimate
                                      authority over the latter, in all circuits. 15
                                         12 Cf. infra Discussion, Pt. IV, discussing respondent’s ‘‘vague and indecisive’’ attempt to sup-

                                      plant the Colony holding with a contrary interpretation of the statutory text in current sec.
                                      6501(e)(1)(A).
                                         13 See Beard v. Commissioner, 633 F.3d at 623. Beard lists a number of cases that ‘‘have found

                                      that Colony does not apply and an overstatement of basis can be an omission from gross in-
                                      come.’’ Id. at 619–620. Included in this list is Phinney v. Chambers, 392 F.2d 680 (5th Cir. 1968),
                                      a case that was decided decades before the Son-of-BOSS transaction could have constituted the
                                      proverbial gleam in its promoters’ eyes. As we pointed out in UTAM, Ltd. v. Commissioner, T.C.
                                      Memo. 2009–253, we believe that ‘‘Phinney is not directly on point and does not persuade this
                                      Court to overrule Bakersfield.’’ Phinney did not involve applying an extended period of limita-
                                      tions to a transaction in which the taxpayer had overstated basis. Instead, in Phinney,
                                      The Fifth Circuit Court of Appeals * * * found that the 6-year period of limitations applied to
                                      a fiduciary income tax return on which the nature of an item of income was misstated. The
                                      Commissioner was at a disadvantage identifying the error in the reporting of the transaction
                                      in issue in Phinney because the fiduciary tax return listed the item of income without disclosing
                                      its receipt in an installment sale. * * * [UTAM, Ltd. v. Commissioner, supra.]
                                         The Court of Appeals for the Fifth Circuit in Burks appears to validate our reading of Phinney
                                      and faults Beard’s interpretation of the case. See Burks v. United States, 633 F.3d at 352 n.5
                                      (‘‘The Seventh Circuit in Beard incorrectly read our decision in Phinney as limiting Colony’s
                                      holding.’’). The taxpayers in Beard have since filed a motion for a rehearing en banc based on,
                                      amongst other grounds, the claim that Beard ‘‘relied heavily on the Commissioner’s interpreta-
                                      tion of Phinney, purportedly ‘distinguishing Colony as the Phinney court did.’ This reliance was
                                      misplaced. The Fifth Circuit [in Burks] stated that ‘they do not read Phinney as limiting Col-
                                      ony’s holding.’ ’’ See also infra note 16, discussing why the Court of Appeals for the Ninth Cir-
                                      cuit’s decision in Bakersfield Energy Partners, LP v. Commissioner, 568 F.3d 767 (9th Cir. 2009),
                                      affords us the luxury of staying on the firm and dry ground of concluding that Colony controls
                                      the interpretation of sec. 6501(e)(1)(A).
                                         14 The Court of Appeals for the Tenth Circuit in Hernandez-Carrera v. Carlson, 547 F.3d 1237

                                      (10th Cir. 2008), applied Natl. Cable & Telecomms. Association v. Brand X Internet Servs., 545
                                      U.S. 967 (2005), to uphold regulations reversing a Supreme Court decision.
                                         15 The Commissioner has appealed to the appropriate Courts of Appeals Intermountain Ins.

                                                                                                    Continued




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00013   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      386                136 UNITED STATES TAX COURT REPORTS                                         (373)


                                         Following Bakersfield, we conclude that Colony is not lim-
                                      ited to a trade or business, and that it controls our
                                      interpretation of section 6501(e)(1)(A). 16
                                         Such a conclusion, by itself, does not rule out Chevron def-
                                      erence to the regulations. 17 It does mean, however, that
                                      instead of applying the original version of the Chevron anal-
                                      ysis, we apply its Brand X variant. 18 Compare Chevron
                                      Serv. of Vail, LLC v. Commissioner, 134 T.C. 211 (2010), and several companion cases in which
                                      he had sought to invoke sec. 6501(e)(1)(A) and apply a 6-year limitations period to Son-of-BOSS
                                      transactions. The Commissioner thus far has been successful in Grapevine Imps., Ltd. v. United
                                      States, 636 F.3d 1368 (Fed. Cir. 2011), and Beard v. Commissioner, 633 F.3d 616 (7th Cir. 2011),
                                      discussed supra notes 11 and 13, respectively, and unsuccessful in Home Concrete & Supply,
                                      LLC v. United States, 634 F.3d 249 (4th Cir. 2011), and Burks v. United States, 633 F.3d 347
                                      (5th Cir. 2011), discussed infra note 27. The Commissioner’s petition for rehearing en banc was
                                      denied in Home Concrete and is pending in Burks. The Commissioner is urging the respective
                                      Courts of Appeals in Burks and other cases still on appeal to apply the final regulations in
                                      reaching their decisions. See, e.g., Intermountain Ins. Serv. of Vail, LLC v. Commissioner, supra,
                                      on appeal (D.C. Cir., July 27, 2010); UTAM, Ltd. v. Commissioner, T.C. Memo. 2009–253, on
                                      appeal (D.C. Cir., Aug. 17, 2010); Reynolds Props., L.P. v. Commissioner, docket No. 22437–07
                                      (order and decision entered May 11, 2010), on appeal (9th Cir., Aug. 3, 2010); Salman Ranch,
                                      Ltd. v. Commissioner, docket No. 13677–08 (order and decision entered Aug. 7, 2009), on appeal
                                      (10th Cir., Oct. 27, 2009).
                                         16 As pointed out supra note 13 and the accompanying text, the Court of Appeals for the Sev-

                                      enth Circuit has recently rejected the conclusion reached in Bakersfield and Salman Ranch Ltd.
                                      v. United States, 573 F.3d 1362 (Fed. Cir. 2009), that Colony controls the interpretation of sec.
                                      6501(e)(1)(A). Beard v. Commissioner, supra. Beard described the Bakersfield reasoning as wad-
                                      ing ‘‘through a convoluted discussion of numerators and denominators’’. Id. at 623. Beard also
                                      dismissed the Federal Circuit’s Salman Ranch holding, characterizing it as ‘‘a deep-dive into leg-
                                      islative history’’. Id. Preferring to toe ‘‘the clear, dry line from the language to the plain meaning
                                      of Section 6501(e)(1)(A)’’, the Court of Appeals for the Seventh Circuit finds ‘‘that Colony is not
                                      controlling’’. Id. Since this case would, absent stipulation to the contrary, be appealable to the
                                      Court of Appeals for the Ninth Circuit, we are content to follow Bakersfield, which holds that
                                      Colony controls the interpretation of sec. 6501(e)(1)(A). Cf. Golsen v. Commissioner, 54 T.C. 742,
                                      757 (1970) (requiring us to follow Beard and hold that Colony does not control the interpretation
                                      of sec. 6501(e)(1)(A) in a case appealable to the Court of Appeals for the Seventh Circuit), affd.
                                      445 F.2d 985 (10th Cir. 1971).
                                         17 See Grapevine Imps., Ltd. v. United States, supra at 1376 (discussed supra note 11, holding

                                      that in the absence of the regulations, Colony controls the interpretation of sec. 6501(e)(1)(A),
                                      but since ‘‘Chevron review of the new Treasury regulations * * * [compels that] the Treasury
                                      regulations are entitled to Chevron deference * * * [, they constitute] new intervening authority
                                      * * * [that] require us to depart from * * * [Colony]’’); cf. Beard v. Commissioner, supra at 623
                                      (highlighting the volume of ink that ‘‘has been spilled in the briefs over whether temporary
                                      Treasury Regulation Section 301.6501(e)–1T(a)(1)(iii) would be entitled to Chevron deference if
                                      Colony were found to be controlling’’, the court declined to reach that issue ‘‘Because we find
                                      that Colony is not controlling’’).
                                         18 We note, without judging, the Commissioner’s asserted ability to command Chevron def-

                                      erence to, and establish Brand X primacy for, regulations that rearrange the tax outcome of a
                                      transaction well after that transaction’s economic consequences have been realized. See Natl.
                                      Cable & Telecomms. Association v. Brand X Internet Servs., supra at 982 (‘‘Chevron’s premise
                                      is that it is for agencies, not courts, to fill statutory gaps.’’). This ace-in-the-hole can trump the
                                      best laid plans of honest and cynical taxpayers and deter both from asserting their ‘‘Code-given’’
                                      rights. For an example of how after-the-fact changes in tax law can render Pyrrhic hard-fought,
                                      time-consuming, and expensive litigation victories, see Hellerstein, ‘‘Is ‘Internal Consistency’
                                      Foolish?: Reflections on an Emerging Commerce Clause Restraint on State Taxation’’, 87 Mich.
                                      L. Rev. 138, 144–145 n.33 (1988) (discussing the eventual futility of an initially successful Com-
                                      merce Clause challenge in Tyler Pipe Indus., Inc. v. Wash. Dept. of Revenue, 483 U.S. 232 (1987),




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00014   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     387


                                      U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. at 843
                                      (upholding an agency’s reasonable interpretation of a statute
                                      only if ‘‘Congress has not directly addressed the precise ques-
                                      tion at issue’’), with Natl. Cable & Telecomms. Association v.
                                      Brand X Internet Servs., supra at 984 (allowing ‘‘a court’s
                                      prior interpretation of a statute to override an agency’s [con-
                                      trary] interpretation only if the relevant court decision held
                                      the statute unambiguous’’).
                                           B. Colony’s Chevron Classification
                                        In Intermountain Ins. Serv. of Vail, LLC v. Commissioner,
                                      134 T.C. at 224 (internal quotation marks omitted), we held
                                      that Colony ‘‘forecloses the agency’s interpretation of sections
                                      6229(c)(2) and 6501(e)(1)(A) and displaces respondent’s tem-
                                      porary regulations.’’ Nothing in the final regulations or their
                                      preamble, or Mayo, gives us cause to revise that conclusion.
                                           1. Invitation to Regulation
                                         The Court of Appeals for the Ninth Circuit in Bakersfield
                                      Energy Partners, LP v. Commissioner, 568 F.3d at 778, con-
                                      ceded that in its Colony opinion, the Supreme Court had
                                      ‘‘acknowledged that the statutory language was ambiguous,
                                      but nonetheless rejected the same interpretation the IRS is
                                      proposing in this case.’’ (Citations omitted.) Respondent
                                      claims that this concession by the Court of Appeals con-
                                      stitutes an invitation to issue regulations to reverse the
                                      Bakersfield outcome. See T.D. 9466, 2009–43 I.R.B. at 552.
                                      The Court of Appeals had indeed stated that ‘‘The IRS may
                                      have the authority to promulgate a reasonable reinterpreta-
                                      tion of an ambiguous provision of the tax code, even if its
                                      interpretation runs contrary to the Supreme Court’s ‘opinion
                                      as to the best reading’ of the provision.’’ Bakersfield Energy
                                      Partners, LP v. Commissioner, supra at 778 (quoting Natl.
                                      Cable & Telecomms. Association v. Brand X Internet Servs.,
                                      supra at 983).
                                         However, ‘‘The Court of Appeals did not indicate defini-
                                      tively whether any such * * * regulations would actually
                                      trump the Supreme Court’s prior judicial construction.’’ Inter-
                                      to the State of Washington’s discriminatory business and occupations tax). For further discus-
                                      sion of a ‘‘meaningful post-deprivation remedy’’ in this context, see Fulton Corp. v. Faulkner,
                                      516 U.S. 325 (1996); Reich v. Collins, 513 U.S. 106 (1994); Harper v. Va. Dept. of Taxation, 509
                                      U.S. 86 (1993); McKesson Corp. v. Div. of Alcoholic Beverages & Tobacco, 496 U.S. 18 (1990).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00015   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      388                136 UNITED STATES TAX COURT REPORTS                                        (373)


                                      mountain Ins. Serv. of Vail, LLC v. Commissioner, supra at
                                      224 n.24. Assuming regulations that are not ‘‘arbitrary,
                                      capricious, an abuse of discretion, or otherwise not in accord-
                                      ance with law’’, and are issued in ‘‘observance of procedure
                                      required by law’’, 5 U.S.C. sec. 706(2)(A), (D) (2006), assump-
                                      tions not necessarily satisfied here, there remain two unre-
                                      solved issues that would potentially affect the analysis: (1)
                                      Whether legislative history should be considered at step one
                                      of the two-step Chevron analysis; and (2) whether a construc-
                                      tion of statutory language by the Supreme Court automati-
                                      cally renders the statute unambiguous.
                                         With respect to the applicability of legislative history at
                                      Chevron step one, compare Natural Res. Def. Council v. U.S.
                                      EPA, 526 F.3d 591, 603 (9th Cir. 2008) (‘‘An examination of
                                      the statutory language and its legislative history assists us
                                      in this [Chevron step one] inquiry.’’), with Schneider v.
                                      Chertoff, 450 F.3d 944, 955 n.15 (9th Cir. 2006) (‘‘Although
                                      we cannot consider legislative history under the first prong
                                      of Chevron, * * * we note that the Secretary’s regulation
                                      subverts the very intent of the Nursing Relief Act.’’). 19
                                         Regarding whether an agency’s interpretation can trump a
                                      prior Supreme Court construction of the same statutory lan-
                                      guage, compare Natl. Cable & Telecomms. Association v.
                                      Brand X Internet Servs., 545 U.S. at 1003 (Stevens, J.,
                                      concurring) (‘‘I add this caveat concerning * * * [that part of
                                         19 On the inadvisability of a blanket prohibition against consulting legislative history, see Har-

                                      rison v. N. Trust Co., 317 U.S. 476, 479 (1943) (‘‘But words are inexact tools at best and for
                                      that reason there is wisely no rule of law forbidding resort to explanatory legislative history no
                                      matter how clear the words may appear on superficial examination.’’ (Internal quotation marks
                                      omitted.)). If words are inherently ambiguous, then judicial interpretation of an agency-adminis-
                                      tered statute that eschews legislative history and grants the agency’s interpretation Chevron
                                      deference would apparently cede to the agency power reserved for the legislative branch. Chev-
                                      ron deference would thus seem to violate the same structural constraint that textualists fault
                                      the use of legislative history for transgressing; i.e., implicit constitutional prohibitions against
                                      legislative self-delegation, such as the bicameralism and presentment requirements. For an ex-
                                      position of the nondelegation argument in favor of textualism, see Bank One Chi., N.A. v. Mid-
                                      west Bank & Trust Co., 516 U.S. 264, 280 (1996) (Scalia, J., concurring in part and in the judg-
                                      ment) (‘‘It has always been assumed that * * * [congressional legislative] powers are nondele-
                                      gable * * * No one would think that the House of Representatives could operate in such fashion
                                      that only the broad outlines of bills would be adopted by vote of the full House, leaving minor
                                      details to be written, adopted, and voted upon only by the cognizant committees.’’). By compari-
                                      son, Chevron deference would enable ‘‘minor details’’ to be written and adopted by the agency,
                                      without allowing for any congressional vote, not even that of ‘‘a small band of its number’’. Id.
                                      A defense of legislative history against a nondelegation charge may be found in Breyer, ‘‘On the
                                      Uses of Legislative History in Interpreting Statutes’’, 65 S. Cal. L. Rev. 845, 863 (1992) (‘‘No
                                      one claims that legislative history is a statute, or even that, in any strong sense, it is ‘law.’
                                      Rather, legislative history is helpful in trying to understand the meaning of the words that do
                                      make up the statute or the ‘law.’ ’’).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00016   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     389


                                      the Court’s opinion], which correctly explains why a court of
                                      appeals’ interpretation of an ambiguous provision in a regu-
                                      latory statute does not foreclose a contrary reading by the
                                      agency. That explanation would not necessarily be applicable
                                      to a decision by this Court that would presumably remove
                                      any pre-existing ambiguity.’’), with Hernandez-Carrera v.
                                      Carlson, 547 F.3d 1237, 1248 (10th Cir. 2008) (‘‘we conclude
                                      that the holding of Brand X applies whether the judicial
                                      precedent at issue is that of a lower court or the Supreme
                                      Court.’’).
                                           2. The Mayo Effect
                                         We pause here to observe that the Supreme Court recently
                                      rejected a taxpayer challenge to section 31.3121(b)(10)–2,
                                      Employment Tax Regs., promulgated by the Treasury
                                      Department to define the word ‘‘student’’ in section
                                      3121(b)(10). Mayo Found. v. United States, 562 U.S. ll,
                                      131 S. Ct. 704 (2011). In doing so, the Supreme Court clari-
                                      fied that the Chevron standard of deference applies to
                                      Treasury regulations. The Court pointed out that the tax-
                                      payer in Mayo had ‘‘not advanced any justification for
                                      applying a less deferential standard of review to Treasury
                                      Department regulations than we apply to the rules of any
                                      other agency.’’ Id. at ll, 131 S. Ct. at 713. The Court held
                                      that ‘‘In the absence of such justification, we are not inclined
                                      to carve out an approach to administrative review good for
                                      tax law only.’’ Id.
                                         The Supreme Court’s opinion in Mayo implies, by omission
                                      rather than affirmative statement, that a trial court’s inves-
                                      tigation of congressional intent at Chevron step one be lim-
                                      ited to the plain text of the statute. See id. at ll, 131 S.
                                      Ct. at 711 (‘‘In any event, the statutory text still would offer
                                      no insight into how Congress intended predominance to be
                                      determined or whether Congress thought that medical resi-
                                      dents would satisfy the requirement. * * * In the typical
                                      case, such an ambiguity would lead us inexorably to Chevron
                                      step two’’ (emphasis supplied)).
                                         Though Mayo tangentially addresses the first issue and
                                      appears to frown upon the use of legislative history at step
                                      one of a Chevron analysis, it is silent on the second issue of
                                      whether the Supreme Court’s Brand X holding applies to its




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00017   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      390                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      own precedent. Mayo’s silence on this score is not surprising
                                      since the Supreme Court had no occasion to interpret the
                                      word ‘‘student’’ in section 3121(b)(10) before the Treasury
                                      Department’s issuing of the challenged regulation.
                                        By comparison, the Supreme Court’s Colony holding pre-
                                      dates the regulations at issue here by over half a century.
                                      Fortunately, and as we explain infra Part IV, respondent’s
                                      indecision has spared us the ordeal of walking the plank and
                                      plumbing the depths of Brand X. 20
                                           3. Filling the Gap
                                        Gaps in congressional enunciation, whether intentional or
                                      inadvertent, can be filled by the Commissioner to dictate the
                                      underlying meaning. So long as the Commissioner is reason-
                                      able, Chevron implies, and Mayo confirms, that we permit
                                      him to complete Congress’ sentences, unless he contradicts
                                      the ‘‘unambiguously expressed intent of Congress.’’ Chevron
                                      U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. at 843.
                                        Where a court whose precedent is binding on us has pre-
                                      viously interpreted the statutory language at issue, ‘‘if the
                                      prior court decision holds that its construction follows from
                                      the unambiguous terms of the statute’’, Natl. Cable &
                                      Telecomms. Association v. Brand X Internet Servs., supra at
                                      982, then ‘‘that is the end of the matter’’, Chevron U.S.A. Inc.
                                      v. Natural Res. Def. Council, supra at 842. We, in turn,
                                      merely follow the precedent, which automatically ‘‘displaces
                                      a conflicting agency construction.’’ Natl. Cable & Telecomms.
                                      Association v. Brand X Internet Servs., supra at 983. For any
                                      court opinion of pre-Chevron vintage, we must confront and
                                      overcome the Chevron classification challenge on our own,
                                      without deference to annotations or commentary that the
                                      Commissioner may provide. 21
                                         20 As we explain infra Pt. IV, we do not have to engage in an analysis of predicting whether

                                      the impact of the Brand X holding stops at the doors of the Supreme Court since respondent’s
                                      ‘‘vague and indecisive’’ appeal to Brand X fails to meet the ‘‘clear and understandable basis’’
                                      test of SEC v. Chenery Corp., 332 U.S. 194, 196 (1947).
                                         21 Making this determination with respect to court opinions that were handed down well be-

                                      fore the Supreme Court had announced and developed the Chevron framework poses a unique
                                      challenge. Specifically, ‘‘it is sometimes difficult to determine whether pre-Chevron decisions are
                                      based upon ‘Chevron step one’ (the plain command of the statute) or upon ‘Chevron step two’
                                      (a permissible construction of the statute).’’ Home Concrete & Supply, LLC v. United States, 634
                                      F.3d at 258 (Wilkinson, J., concurring). In Intermountain Ins. Serv. of Vail, LLC v. Commis-
                                      sioner, 134 T.C. at 224 n.22, we noted ‘‘that Colony, Inc. v. Commissioner, 357 U.S. 28 (1958),
                                      predated both Chevron U.S.A. Inc. v. Natural Res. Def. Council, supra, and Natl. Cable &
                                      Telecomms. Association v. Brand X Internet Servs., supra, so that the Supreme Court could not




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00018   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                         391


                                         After maintaining silence on Colony’s proper Chevron
                                      classification in the preamble to the temporary regulations,
                                      respondent apparently attempts to categorize Colony as a
                                      Chevron step two decision in the final regulations’ preamble.
                                      Respondent contends that ‘‘The Supreme Court stated in
                                      Colony that the statutory phrase ‘omits from gross income’ is
                                      ambiguous, meaning that it is susceptible to more than one
                                      reasonable interpretation.’’ T.D. 9511, 2011–6 I.R.B. at 455.
                                      In Intermountain, we rejected this contention and firmly
                                      placed Colony in the Chevron step one category.
                                         Since then, the Supreme Court has issued its Mayo
                                      opinion, which focuses exclusively on the statutory text at
                                      Chevron step one and suggests (by negative implication) a
                                      disfavor of using legislative history at that stage. We are not
                                      persuaded, however, that after Mayo, any judicial construc-
                                      tion that examines legislative history is automatically rel-
                                      egated to a Chevron step two holding by that fact alone.
                                         Mayo’s directive to move ‘‘inexorably’’ from an ambiguity to
                                      Chevron step two is reserved for the ‘‘typical case’’. More
                                      importantly, the ambiguity Mayo talks about is not any tex-
                                      tual ambiguity per se, but an ambiguity in congressional
                                      intent that remains after searching the ‘‘statutory text * * *
                                      [for] insight into how Congress intended’’ the language at
                                      issue to apply. Mayo Found. v. United States, 562 U.S. at
                                      ll, 131 S. Ct. at 711. 22
                                      have been aware of the standards against which its opinion would be tested.’’ Judge Wilkinson’s
                                      concurrence in Home Concrete & Supply, LLC v. United States, supra at 258, phrased it much
                                      more elegantly in pointing out that ‘‘Justice Harlan in Colony, Inc. v. Commissioner, 357 U.S.
                                      28 (1958), had no occasion to ponder the permutations of the Chevron test, which came down
                                      in 1984.’’ In this connection, we are struck by the prophetic nature of Justice Scalia’s warning
                                      regarding the ‘‘chaotic undermining of all prior judicial decisions that do not explicitly renounce
                                      ambiguity’’, which he delivered when he asked rhetorically: ‘‘And what of the many cases de-
                                      cided in the past, before this * * * requirement was established?’’ Natl. Cable & Telecomms.
                                      Association v. Brand X Internet Servs., 545 U.S. at 1018 & n.13 (Scalia, J., dissenting).
                                         22 Chevron, the ultimate source of the eponymous doctrine, does not confine to the statutory

                                      text a search for ‘‘the unambiguously expressed intent of Congress.’’ Chevron U.S.A. Inc. v. Nat-
                                      ural Res. Def. Council, 467 U.S. 837, 843 (1984). In fact, in Chevron, the Supreme Court ap-
                                      peared to place on an equal footing both statutory text and legislative history as ‘‘traditional
                                      tools of statutory construction’’. Id. at 843 n.9; see, e.g., id. at 845 (quoting with approval United
                                      States v. Shimer, 367 U.S. 374, 382–383 (1961) (if an agency ‘‘choice represents a reasonable
                                      accommodation of conflicting policies that were committed to the agency’s care by the statute,
                                      we should not disturb it unless it appears from the statute or its legislative history that the
                                      accommodation is not one that Congress would have sanctioned’’ (emphasis supplied))). In dis-
                                      cussing the regulations at issue in Chevron, the opinion gives as much importance, and devotes
                                      almost an equal amount of space, to legislative history as statutory language. The section titled
                                      ‘‘Legislative History’’ spans 21⁄2 pages compared with the 3 pages of the section titled ‘‘Statutory
                                      Language’’. It would seem, then, that any apparent reluctance to resort to legislative history
                                                                                                         Continued




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00019   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      392                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                          Brand X requires only that the prior judicial construction
                                      ‘‘follows from the unambiguous terms of the statute’’. Natl.
                                      Cable & Telecomms. Association v. Brand X Internet Servs.,
                                      545 U.S. at 982. 23 It is entirely possible for a court’s opinion
                                      to discover, acknowledge and comment upon textual ambigu-
                                      ities in the statute and yet rest its construction on the
                                      remaining ‘‘unambiguous terms of the statute’’. Having done
                                      so, the court may very well analyze legislative history for
                                      additional evidence of congressional intent supporting its
                                      construction. 24
                                          Whatever Mayo may or may not prescribe (or proscribe)
                                      with respect to legislative history at Chevron step one, surely
                                      that prescription (and proscription) comes too late for the
                                      ‘‘many hundreds of past statutory decisions’’, Natl. Cable &
                                      Telecomms. Association v. Brand X Internet Servs., supra at
                                      1018 (Scalia, J., dissenting), that have in fact looked at legis-
                                      lative history, including Colony. 25
                                          Chevron restrains ‘‘Judges, [who] are not experts in the
                                      field, and are not part of either political branch of the
                                      Government * * * [from reconciling] competing political
                                      interests * * * on the basis of * * * [their] personal policy
                                      preferences.’’ Chevron U.S.A. Inc. v. Natural Res. Def.
                                      represents current jurisprudential thinking on the use of legislative history in statutory con-
                                      struction generally. It should not be seen as an inherent limitation built into the Chevron two-
                                      step framework. See infra note 26 and accompanying text, discussing the anachronism of apply-
                                      ing present-day sentiments on acceptable tools of statutory construction to prior Supreme Court
                                      decisions.
                                         23 Brand X leaves unspecified the term ‘‘unambiguous terms of the statute’’. At least as far

                                      as tax law is concerned, determining the true meaning of many statutory terms, and
                                      ascertaining whether or not they are ambiguous, entails consulting legislative history. See, e.g.,
                                      Livingston, ‘‘Congress, the Courts, and the Code: Legislative History and the Interpretation of
                                      Tax Statutes’’, 69 Tex. L. Rev. 819, 832 (1991) (‘‘The tax legislative process differs in several
                                      important respects from the model assumed in most interpretative theories. These differences
                                      include * * * the reliance on an extraordinary volume of legislative history (committee reports,
                                      floor colloquies, and so on) to explain and supplement the statutory language.’’).
                                         24 In Grapevine Imps., Ltd. v. United States, 636 F.3d 1368 (Fed. Cir. 2011), a case decided

                                      after Mayo, the Court of Appeals for the Federal Circuit did not deem complete step one of a
                                      Chevron inquiry without considering legislative history. See id. at 1379 (‘‘Having concluded that
                                      the text, standing alone, does not resolve Congress’s intended treatment of basis overstatement,
                                      we next must look to see if there are any other indications of Congressional intent so clear that
                                      we perceive no room for an agency to add anything.’’ (Emphasis supplied.)).
                                         25 Brand X’s premise may very well be that ‘‘Article III courts * * * sit to render decisions

                                      that can be reversed or ignored by executive officers.’’ Natl. Cable & Telecomms. Association v.
                                      Brand X Internet Servs., supra at 1017 (Scalia, J., dissenting). We do not, however, presume
                                      that Brand X bestows upon us, a statutory court, the power to sit in judgment on decisions ren-
                                      dered by the highest constitutional court in ‘‘statutory-construction cases involving agency-ad-
                                      ministered statutes’’ and designate these decisions ‘‘agency-reversible’’, solely on the basis of an
                                      absence of dicta disclaiming the centrality of legislative history to the Court’s conclusions. Id.
                                      at 1018–1019.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00020   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                      393


                                      Council, 467 U.S. at 865. On the other hand, Brand X’s con-
                                      cern is ‘‘ ‘the ossification of large portions of our statutory
                                      law,’ * * * [which would be caused] by precluding agencies
                                      from revising unwise judicial constructions of ambiguous
                                      statutes.’’ Natl. Cable & Telecomms. Association v. Brand X
                                      Internet Servs., supra at 983 (quoting United States v. Mead
                                      Corp., 533 U.S. 218, 247 (2001) (Scalia, J., dissenting)).
                                         Brand X’s principle for deciding whether or not ‘‘A court’s
                                      prior judicial construction of a statute trumps an agency
                                      construction otherwise entitled to Chevron deference * * *
                                      follows from Chevron itself.’’ Id. at 982. Thus, Brand X does
                                      not introduce any substantive constraints on judicial statu-
                                      tory construction independent of, and in addition to,
                                      Chevron’s warning to ‘‘federal judges—who have no constitu-
                                      ency—* * * to respect legitimate policy choices made by
                                      those who do.’’ 467 U.S. at 866. It stands to reason, therefore,
                                      that only if an ‘‘unwise judicial construction’’ represents a
                                      policy choice, must it yield to ‘‘the wisdom of the agency’s
                                      policy’’. Id.
                                         For ‘‘deossification’’ of judiciary’s historical ‘‘un-wisdom’’ to
                                      proceed, what would matter, then, are not the tools a court
                                      had employed in constructing the statute, 26 but the consider-
                                      ations it weighed during that process. Agencies should, thus,
                                      be free to revisit and reject a past judicial statutory construc-
                                      tion but only if the construction arose from ‘‘assessing the
                                      wisdom of * * * policy choices and resolving the struggle
                                      between competing views of the public interest’’. Id.
                                         26 Brand X would, in fact, ‘‘hold judicial interpretations contained in precedents to the same

                                      demanding Chevron step one standard that applies if the court is reviewing the agency’s con-
                                      struction on a blank slate’’, Natl. Cable & Telecomms. Association v. Brand X Internet Servs.,
                                      545 U.S. at 982. Under that standard, ‘‘If a court, employing traditional tools of statutory con-
                                      struction, ascertains that Congress had an intention on the precise question at issue, that inten-
                                      tion is the law and must be given effect.’’ Chevron U.S.A. Inc. v. Natural Res. Def. Council,
                                      supra at 843 n.9 (emphasis supplied). Traditions, even with respect to tools of statutory con-
                                      struction, evolve over time. Applying current, rather than then-prevalent mores, to define
                                      traditionality in tools of statutory construction for categorizing that construction’s Chevron sta-
                                      tus would seem anachronistic. More troubling, it could leave this Chevron categorization in flux,
                                      sliding up and down a two-step staircase, as the bag of permissible tools shrinks and expands.
                                      We, therefore, are reluctant to characterize legislative history, whose use may have fallen out
                                      of favor more recently, as nontraditional and, therefore, beyond the pale, for purposes of deter-
                                      mining the Chevron classification of Colony, a case decided in 1958, when the Supreme Court
                                      readily resorted to legislative history in interpreting agency-administered statutes. See, e.g.,
                                      Farber, ‘‘The Inevitability of Practical Reason: Statutes, Formalism, and the Rule of Law’’, 45
                                      Vand. L. Rev. 533, 536 (1992); Molot, ‘‘Reexamining Marbury in the Administrative State: A
                                      Structural and Institutional Defense of Judicial Power Over Statutory Interpretation’’, 96 Nw.
                                      U. L. Rev. 1239, 1297 (2002).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00021   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      394                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                         The Supreme Court in Colony did allude to a policy con-
                                      cern when it mentioned that a contrary result would ‘‘create
                                      a patent incongruity in the tax law.’’ Colony, Inc. v. Commis-
                                      sioner, 357 U.S. at 36–37. However, this statement was
                                      offered merely to buttress the Court’s central conclusion that
                                      ‘‘We think that in enacting § 275(c) Congress manifested no
                                      broader purpose’’ than the one the Court was attributing to
                                      it and that to attribute a different purpose ‘‘would be to read
                                      § 275(c) more broadly than is justified by the evident reason
                                      for its enactment’’. Id. at 36 (emphasis supplied). We find
                                      these statements sufficient to conclude that Colony reveals
                                      unambiguous congressional intent rather than a policy choice
                                      the Court was making in the absence of agency guidance.
                                      Consequently, as we did in Intermountain, even after Mayo,
                                      we classify Colony as a Chevron step one holding. 27
                                         We do not consider the Court of Appeals for the Ninth Cir-
                                      cuit’s observation that the Supreme Court in Colony had
                                      ‘‘acknowledged that the statutory language was ambiguous,’’
                                      Bakersfield Energy Partners, LP v. Commissioner, 568 F.3d
                                      at 778, fatal to Colony’s Chevron step one status in that cir-
                                      cuit. Even if we were to assume that the Court of Appeals
                                      for the Ninth Circuit would treat Colony as a Chevron step
                                      two holding, 28 respondent’s regulatory appeal to Brand X to
                                         27 We find validation for this classification in the recent opinions in Home Concrete & Supply,

                                      LLC v. United States, 634 F.3d 249 (4th Cir. 2011), and Burks v. United States, 633 F.3d 347
                                      (5th Cir. 2011), decided by the Courts of Appeals for the Fourth and Fifth Circuits, respectively,
                                      after Mayo. Each discusses the Mayo opinion and neither finds anything in it that would require
                                      a downgrade in Colony’s Chevron standing. See, e.g., Burks v. United States, supra at 360 (‘‘Be-
                                      cause we hold that § 6501(e)(1)(A) is unambiguous and its meaning is controlled by the Supreme
                                      Court’s decision in Colony, we need not determine the level of deference owed to the Regula-
                                      tions.’’); id. n.9 (‘‘Although we hold that § 6501(e)(1)(A) is unambiguous and its meaning is con-
                                      trolled by the Supreme Court’s decision in Colony, we note that even if the statute was ambig-
                                      uous and Colony was inapplicable, it is unclear whether the Regulations would be entitled to
                                      Chevron deference under Mayo’’.); Home Concrete & Supply, LLC v. United States, supra at 257
                                      (citing Mayo for the proposition that ‘‘Chevron deference is warranted only when a treasury reg-
                                      ulation interprets an ambiguous statute’’ and concluding that ‘‘Because the regulation here in-
                                      terprets ‘omits from gross income’ under § 6501(e)(1)(A), and the Supreme Court declared that
                                      statute unambiguous, we do not believe that the regulation is entitled to controlling deference.’’);
                                      id. at 257 (Wilkinson, J., concurring) (‘‘I am persuaded that the Supreme Court rested its judg-
                                      ment in Colony on the plain language of the statute * * * [and] believe that Colony was decided
                                      under Chevron step one * * * [even though] there is some language in Colony suggesting that
                                      the Court looked at legislative history or thought that § 275(c) was ambiguous.’’).
                                         28 As discussed supra notes 11 and 17, the Court of Appeals for the Federal Circuit has in

                                      Grapevine Imps., Ltd. v. United States, 636 F.3d 1368 (Fed. Cir. 2011), characterized Colony as
                                      a Chevron step two holding, which permits contrary regulations entitled to deference. The Court
                                      of Appeals for the Seventh Circuit in Beard v. Commissioner, 633 F.3d at 623, also indicated
                                      in dicta that it ‘‘would have been inclined to grant the * * * regulation Chevron deference,’’
                                      though it did not in fact reach that issue since it found Colony not to control the interpretation
                                      of sec. 6501(e)(1)(A), a conclusion foreclosed here by Bakersfield Energy Partners, LP v. Commis-




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00022   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                         395


                                      supplant the Colony holding fails to meet the Chenery test.
                                      See SEC v. Chenery Corp., 332 U.S. at 196–197 (holding,
                                      with respect to ‘‘the basis upon which * * * [administrative
                                      action] purports to rest,’’ that ‘‘a court [cannot] be expected
                                      to chisel that which must be precise from what the agency
                                      has left vague and indecisive.’’).
                                      IV. Respondent’s Difficulty Does by His Own Indecision Grow
                                         Respondent persists in drawing a sheathed sword to attack
                                      a statute of limitations defense to an alleged abusive Son-of-
                                      BOSS sheltering transaction. 29
                                         Respondent may desire to repeal Colony in the name of
                                      Brand X. If so, he should decisively say as much. SEC v.
                                      Chenery Corp., supra at 196 (‘‘If the administrative action is
                                      to be tested by the basis upon which it purports to rest, that
                                      basis must be set forth with such clarity as to be understand-
                                      able.’’).
                                         Respondent declares in the final regulations’ preamble that
                                      ‘‘The interpretation adopted by the Supreme Court in Colony
                                      represented that court’s interpretation of the phrase [‘omits
                                      from gross income’] but not the only permissible interpreta-
                                      tion of it.’’ T.D. 9511, 2011–6 I.R.B. at 455. Appealing to
                                      Brand X and asserting his privilege ‘‘to adopt another
                                      sioner, 568 F.3d 767 (9th Cir. 2009). See supra note 16.
                                         Grapevine is therefore the only case thus far that both accepts Colony as controlling the inter-
                                      pretation of sec. 6501(e)(1)(A) and allows the Commissioner to reach a contrary result by regula-
                                      tion. ‘‘That the Supreme Court * * * [has] strongly reasoned for a certain interpretation of these
                                      statutes does not mean their inherent ambiguity has been wiped away.’’ Grapevine Imps., Ltd.
                                      v. United States, supra at 1379. The contrast with the Brand X ‘‘caveat’’ of Justice Stevens, who
                                      had authored Chevron for a unanimous Supreme Court, that ‘‘a decision by this Court * * *
                                      would presumably remove any pre-existing ambiguity’’, Natl. Cable & Telecomms. Association
                                      v. Brand X Internet Servs., supra at 1003 (Stevens, J., concurring), could not be starker. Regard-
                                      less, we respectfully disagree with the Court of Appeals for the Federal Circuit, which declined
                                      to classify Colony as a Chevron step one holding because ‘‘The Court did not find that there
                                      was no other reasonable interpretation’’ of the statutory language contained in current sec.
                                      6501(e)(1)(A). Grapevine Imps., Ltd. v. United States, supra at 1379. For the reasons set forth
                                      supra notes 26 and 27 and the accompanying text, we believe Colony represents an explication
                                      of unambiguous congressional intent rather than a policy choice ‘‘resolving the competing inter-
                                      ests which Congress itself either inadvertently did not resolve, or intentionally left to be re-
                                      solved by the agency charged with the administration of the statute in light of everyday reali-
                                      ties.’’ Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. at 865–866. We decline to char-
                                      acterize Colony’s ascertainment of congressional intent ambiguous merely because the Supreme
                                      Court did not explicitly note that ‘‘it has reached, not only the right (‘best’) result, but ‘the only
                                      permissible’ result’’, Natl. Cable & Telecomms. Association v. Brand X Internet Servs., 545 U.S.
                                      at 1018 (Scalia, J., dissenting), in an opinion handed down over a quarter of a century before
                                      Chevron was decided.
                                         29 See also supra note 5 discussing respondent’s denial of the retroactive character of the regu-

                                      lations.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00023   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      396                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      reasonable interpretation of ’’ that phrase, respondent equivo-
                                      cates in the next breath, by adding the proviso ‘‘particularly
                                      as * * * [that phrase] is used in a new statutory setting.’’ Id.
                                      As discussed above, the Court of Appeals for the Ninth Cir-
                                      cuit has rejected the proposition that section 6501(e)(1)(A)
                                      constitutes ‘‘a new statutory setting’’ for the phrase ‘‘omits
                                      from gross income’’.
                                         The appeal to Brand X in the final regulations’ preamble
                                      is further attenuated by a preceding statement that reiter-
                                      ates respondent’s position that Colony ‘‘dealt with an omis-
                                      sion from gross income in the context of a trade or business
                                      under the predecessor of section 6501(e)’’ and no longer
                                      ‘‘applies to sections 6501(e)(1) and 6229(c)(2)’’. Id.
                                         ‘‘It will not do for a court to be compelled to guess at the
                                      theory underlying the agency’s action’’. SEC v. Chenery
                                      Corp., supra at 196–197. Even if we read the Supreme
                                      Court’s recent Mayo opinion as a license to categorize most
                                      judicial constructions that discuss legislative history as
                                      Chevron step two decisions, respondent has yet to unabash-
                                      edly accept the Court of Appeals for the Ninth Circuit’s
                                      invitation and issue regulations that unequivocally repudiate
                                      the Colony holding. Unless and until he does so, his hands
                                      must remain tied. 30 Consequently, his discretion in inter-
                                      preting section 6501(e)(1)(A), howsoever noble and worthy of
                                      deference, must remain circumscribed.
                                      V. Conclusion
                                         When enacting section 6501(e)(1)(A) in 1954, Congress
                                      could not possibly have foreseen the development of the tax
                                      shelter industry and the use of complex devices, such as Son-
                                      of-BOSS transactions, which seek to artificially inflate bases
                                      of partnership assets to achieve tax alchemy. Much as we
                                        30 Chenery may demand less than crystal clarity of purpose, but at least when applied at

                                      Chevron step two it should require more than muddled thinking. Chevron deference appears in-
                                      compatible with an agency asking a court to choose between two or more alternative validating
                                      grounds. See Interstate Commerce Commn. v. Bhd. of Locomotive Engrs., 482 U.S. 270, 283
                                      (1987) (holding that a court ‘‘may not affirm on a basis containing any element of discretion—
                                      including discretion to find facts and interpret statutory ambiguities—that is not the basis the
                                      agency used, since that would remove the discretionary judgment from the agency to the court’’
                                      (emphasis supplied)). The agency, having invoked its discretion to fill statutory gaps by issuing
                                      regulations, cannot then surrender it by seeking validation of the regulations on any one of a
                                      number of competing grounds. See Holland v. Natl. Mining Association, 309 F.3d 808, 818 (D.C.
                                      Cir. 2002) (refusing to choose among several potential validating grounds because ‘‘Chevron def-
                                      erence is only appropriate where the agency’s action represents its reasoned judgment about the
                                      meaning of the statute.’’).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00024   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     397


                                      may be tempted, we cannot speculate on how the Congress
                                      that enacted section 6501(e)(1)(A) would have meant it to
                                      apply in the present-day context. To paraphrase Justice
                                      Holmes, we do not inquire what the legislature would have
                                      meant. Cf. Holmes, ‘‘The Theory of Legal Interpretation’’, 12
                                      Harv. L. Rev. 417, 419 (1899), reprinted in Collected Legal
                                      Papers 207 (1920) (‘‘We do not inquire what the legislature
                                      meant; we ask only what the statute means.’’). In this case,
                                      we do not even ask what the statute means; we merely ask
                                      what the Court of Appeals for the Ninth Circuit and the
                                      Supreme Court have told us the statute means.
                                         The Court of Appeals for the Ninth Circuit tells us that
                                      Colony controls the meaning of the phrase ‘‘omits from gross
                                      income’’ as it now appears in section 6501(e)(1)(A). Bakers-
                                      field Energy Partners, LP v. Commissioner, 568 F.3d at 778.
                                      And the Supreme Court has told us, in Colony, that this
                                      phrase does not include an overstatement of basis. We thus
                                      hold that only a 3-year limitations period under section
                                      6501(a) applies here. Consequently, we hold the FPAA issued
                                      after the expiration of this 3-year period to be untimely. We
                                      further hold petitioner’s and the partners’ consents executed
                                      after the FPAA was issued to be invalid. We will therefore
                                      grant petitioner’s motion for summary judgment. The Court
                                      has considered all of respondent’s contentions, arguments,
                                      requests, and statements. To the extent not discussed herein,
                                      we conclude that they are meritless, moot, or irrelevant.
                                         To reflect the foregoing,
                                                          An appropriate order and decision will be entered.
                                        Reviewed by the Court.
                                        COLVIN, GOEKE, and KROUPA, JJ., agree with this opinion.
                                        MARVEL, J., concurs in the result only.
                                        GUSTAFSON and MORRISON, JJ., did not participate in the
                                      consideration of this opinion.



                                           HALPERN and HOLMES, JJ., concurring:
                                      I. Introduction
                                       We have joined Judge Thornton’s concurring opinion,
                                      which would grant petitioner’s motion for summary judgment




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00025   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      398                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      on the ground of this Court’s prior decisions consistently
                                      holding that our construction of section 6501(e)(1)(A) follows
                                      from the unambiguous terms of the statute. 1 That is a suffi-
                                      cient ground to dispose of this case and should end the
                                      matter. But the prevailing opinion 2 does not stop there.
                                      Without benefit of argument from the parties, Judge Wherry
                                      has addressed the final regulations, sections 301.6229(c)(2)–
                                      1 and 301.6501(e)–1, Proced. & Admin. Regs. (the final regu-
                                      lations), and found one reason to question them and two rea-
                                      sons to reject them. 3 First, he suggests (‘‘assumptions not
                                      necessarily * * * [contradicted] here’’) that they are
                                      ‘‘ ‘arbitrary, capricious, an abuse of discretion, or otherwise
                                      not in accordance with law’, * * * [or not] issued in ‘observ-
                                      ance of procedure required by law’ ’’. Majority op. p. 388.
                                      Second, he classifies Colony, Inc. v. Commissioner, 357 U.S.
                                      28 (1958) (Colony), as a Chevron U.S.A. Inc. v. Natural Res.
                                      Def. Council, Inc., 467 U.S. 837 (1984) (Chevron), step one
                                      holding, which is contradicted by, and thus renders invalid,
                                      the final regulations (as we held in Intermountain Ins. Serv.
                                      of Vail, LLC v. Commissioner, 134 T.C. 211, 224 (2010)
                                      (Intermountain) with respect to the temporary regulations).
                                      See majority op. pp. 387, 391. Finally, assuming arguendo
                                      that Colony is a Chevron step two holding, he disqualifies the
                                      final regulations as violating the Chenery doctrine, SEC v.
                                      Chenery Corp., 332 U.S. 194 (1947) (Chenery). Majority op.
                                      pp. 394–395.
                                         1 E.g., Intermountain Ins. Serv. of Vail, LLC v. Commissioner, 134 T.C. 211, 224 (2010) (invali-

                                      dating the temporary regulations, secs. 301.6229(c)(2)–1T, 301.6501(e)–1T, Temporary Proced. &
                                      Admin. Regs., 74 Fed. Reg. 49322–49323 (Sept. 28, 2009), on the ground that Colony, Inc. v.
                                      Commissioner, 357 U.S. 28 (1958), is a Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467
                                      U.S. 837 (1984) (Chevron), step one holding, which ‘‘ ‘forecloses the agency’s interpretation’ of
                                      sections 6229(c)(2) and 6501(e)(1)(A)’’).
                                         2 Judge Wherry’s report in this case was referred to the Court Conference by the Chief Judge

                                      pursuant to the authority of sec. 7460(b). It was reviewed by the Court Conference, and Judge
                                      Wherry’s disposition of petitioner’s motion for summary judgment prevailed because all of the
                                      Judges voting at the Court Conference either were for the report or concurred in the result. A
                                      majority of the voting Judges authoring or joining an opinion, however, agree with Judge Thorn-
                                      ton that, to grant the motion, we should go no further than to reiterate our historical position
                                      that the statute unambiguously precludes respondent’s interpretation.
                                         3 While we agree with Judge Thornton that there is no need to address the final regulations,

                                      it is because, as Judge Wherry notes, see majority op. note 3, ‘‘respondent can reasonably be
                                      expected to cite and rely on the final regulations * * * in any appeal’’ that we think it would
                                      be better to ask the parties their views on the validity of the final regulations before trying to
                                      hold them invalid. There are different standards for reviewing the procedural validity of tem-
                                      porary and permanent regulations, and there is some risk to both parties that we are making
                                      arguments neither would choose to make on his or its own.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00026   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                       399


                                        We file this concurring opinion because of the prominence
                                      of the prevailing opinion. See Bushnell v. Commissioner, 49
                                      T.C. 296, 311 (1967) (Raum, J., concurring) (concurring
                                      opinion filed to rebut theory relied on in prevailing opinion).
                                      We address the second two of Judge Wherry’s three reasons,
                                      the first (unless one and the same with the Chenery reason)
                                      giving us nothing to grasp.
                                      II. Chevron Step One
                                        Judge Wherry classifies Colony as a Chevron step one deci-
                                      sion principally on the basis of our analysis in Inter-
                                      mountain. Majority op. p. 391. In Intermountain, 134 T.C. at
                                      223–224, we stated that, on the basis of its review of the
                                      legislative history of the predecessor to section 6501(e)(1)(A),
                                      the Supreme Court in Colony ‘‘concluded that Congress’
                                      intent was clear and that the statutory provision was
                                      unambiguous.’’ The Supreme Court, we added, found in that
                                      section’s legislative history the narrow purpose of extending
                                      the 3-year period of limitations only when a taxpayer had
                                      omitted an item of gross income. Id. at 224. 4 We concluded:
                                        In so holding, the Supreme Court found that the statute’s legislative his-
                                      tory clarified its otherwise ambiguous text and, as a result, explicated Con-
                                      gress’ intent and the meaning of the statutory provision. Thus, the
                                      Supreme Court’s opinion in Colony, Inc. v. Commissioner, supra, ‘‘unambig-
                                      uously forecloses the agency’s interpretation’’ of sections 6229(c)(2) and
                                      6501(e)(1)(A) and displaces respondent’s temporary regulations. See Natl.
                                      Cable & Telecomms. Association v. Brand X Internet Servs., * * * [545
                                      U.S. 967, 983 (2005) (Brand X)]. Consequently, the temporary regulations
                                      are invalid and are not entitled to deferential treatment. [Id.; fn. refs.
                                      omitted.]

                                         While the majority in Intermountain dutifully cited Brand
                                      X, it paid insufficient attention to the Supreme Court’s spe-
                                      cific instruction that ‘‘A court’s prior judicial construction
                                      * * * trumps an agency construction * * * only if the prior
                                        4 Judge Wherry hints, majority op. note 23, that there might be different rules for resorting

                                      to legislative history in tax cases, citing with approval Prof. Livingston’s 20-year-old observation
                                      that ‘‘The tax legislative process differs in several important respects from the model assumed
                                      in most interpretive theories.’’ Livingston, ‘‘Congress, the Courts, and the Code: Legislative His-
                                      tory and the Interpretation of Tax Statutes’’, 69 Tex. L. Rev. 819, 832 (1991). This may be true,
                                      but the Supreme Court unanimously warned us just earlier this year that ‘‘we are not inclined
                                      to carve out an approach to administrative review good for tax law only. To the contrary, we
                                      have expressly ‘[r]ecogniz[ed] the importance of maintaining a uniform approach to judicial re-
                                      view of administrative action.’ ’’ Mayo Found. v. United States, 562 U.S. ll, ll, 131 S. Ct.
                                      704, 713 (2011) (quoting Dickinson v. Zurko, 527 U.S. 150, 154 (1999)).




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00027   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      400                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      court decision holds that its construction follows from the
                                      unambiguous terms of the statute’’. Brand X, 545 U.S. at 982
                                      (emphasis added). Judge Wherry reads Brand X to allow a
                                      subsequent regulation to trump the holding of a case ‘‘only
                                      if an ‘unwise judicial construction’ represents a policy choice’’.
                                      Majority op. p. 393. This seems to be a unique reading of
                                      Brand X, which distinguishes between statutes that the
                                      courts have found ambiguous and those they have found
                                      unambiguous, see Brand X, 545 U.S. at 982, not between
                                      cases where judges self-consciously make policy choices and
                                      cases where they engage in the more pedestrian work of con-
                                      struing a statute’s terms.
                                         The appropriate focus of any application of Brand X is the
                                      prior opinion’s holding, specifically whether it held that its
                                      interpretation of a provision ‘‘[followed] from the unambig-
                                      uous terms of the statute’’. 5 That, in turn, raises two ques-
                                      tions: (1) what exactly did the earlier court assert? and (2)
                                      does its assertion carry authority? ‘‘The first inquiry seeks
                                      meaning and asks: did this court assert that its interpreta-
                                      tion was the only reasonable one? The second seeks authority
                                      and asks: was this assertion part of the case’s holding?’’ 6
                                      Both inquiries must yield positive answers in order for a
                                      court applying Brand X to find a step one holding.
                                         Colony is a pre-Chevron case, and the Supreme Court did
                                      not have to decide whether its interpretation of the statute
                                      was the only reasonable one (i.e., that the statute was
                                      unambiguous, or clear) or merely the best one. The first
                                      inquiry, seeking meaning, is, for that reason, problematic
                                      when applied to Colony. It is even more so for us, a national,
                                      trial-level Court, because the Supreme Court has not spoken
                                      clearly on the issue of legislative history in the Chevron
                                      framework and the situation in the Courts of Appeals is
                                      muddled. See Intermountain, 134 T.C. at 232–236 (Halpern
                                      and Holmes, JJ., concurring in the result). Brand X signals
                                      an agency-deferential approach to statutory interpretation.
                                      Given the difficulties in trying to reclassify Colony within the
                                      Chevron framework, we too would be inclined to require
                                      either an explicit statement that the predecessor statute 7
                                        5 This point is made in Note, ‘‘Implementing Brand X: What Counts as a Step One Holding?’’,

                                      119 Harv. L. Rev. 1532, 1536 (2006).
                                        6 Id.
                                        7 Sec. 275(c), I.R.C. 1939.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00028   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)         CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     401


                                      was unambiguous or a holding dependent on such
                                      unambiguity, 8 before declining to give deference to the Sec-
                                      retary’s contrary regulations. 9 We do not find either in
                                      Colony and, thus, if called upon to do so, would not find it
                                      a Chevron step one holding. 10
                                      III. Chenery
                                         Supplementing our analysis in Intermountain, Judge
                                      Wherry addresses the contingency that we may have been
                                      wrong there in deciding that Colony is a Chevron step one
                                      holding. Even if it is not, he says, the Supreme Court’s deci-
                                      sion in Chenery would still invalidate the final regulations.
                                      Majority op. pp. 394–395. In Bakersfield Energy Partners, LP
                                      v. Commissioner, 568 F.3d 767, 778 (9th Cir. 2009), affg. 128
                                      T.C. 207 (2007), the Court of Appeals for the Ninth Circuit
                                      implicitly brought into question Colony’s standing as a
                                      Chevron step one holding by suggesting that the Secretary
                                      may have authority to reinterpret the phrase ‘‘omits from
                                      gross income’’. Barring written stipulation to the contrary,
                                      this case is appealable to the Court of Appeals for the Ninth
                                      Circuit. See sec. 7482(b)(1)(E), (2). Understandably, Judge
                                      Wherry may wish to be heard on that question. Unfortu-
                                      nately, his contribution—his conclusion that Chenery
                                      requires the Secretary to ‘‘unequivocally’’ repudiate Colony in
                                      his regulations, majority op. p. 396—will, if mistaken for the
                                      position of the Court, likely only cause us more trouble in our
                                      already nettlesome relationship with the Administrative
                                      Procedure Act (APA), 5 U.S.C. secs. 551–559, 701–706 (2006).
                                         The problem is that the APA itself requires no
                                      ‘‘unequivocal’’ statement; it requires only ‘‘a concise general

                                           8 See
                                              supra note 5.
                                           9 An
                                              explicit-statement approach is suggested by the author in Case Comment, ‘‘Administra-
                                      tive Law—Chevron Deference—Federal Tax Court Holds Pre-Chevron Judicial Construction of
                                      Statute Precludes Subsequent Agency Interpretation if Prior Construction Was Premised on
                                      Legislative History.—Intermountain Insurance Service of Vail, LLC v. Commissioner, No. 25868–
                                      06, 2010 WL 1838297 (T.C. May 6, 2010)’’, 124 Harv. L. Rev. 1066, 1071 (2011).
                                         10 We recognize that the Courts of Appeals have addressed this issue and have reached vary-

                                      ing results. Grapevine Imps., Ltd. v. United States, 636 F.3d 1368, 1378 (Fed. Cir. 2011) (ambig-
                                      uous at Chevron step one); Beard v. Commissioner, 633 F.3d 616 (7th Cir. 2011) (inclined to
                                      give regulations Chevron deference), revg. T.C. Memo. 2009–184; Burks v. United States, 633
                                      F.3d 347, 360 (5th Cir. 2011) (unambiguous at Chevron step one; Home Concrete & Supply, LLC
                                      v. United States, 634 F.3d 249, 257 (4th Cir. 2011) (accord).




VerDate 0ct 09 2002   14:45 May 30, 2013    Jkt 372897   PO 20009   Frm 00029   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      402                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      statement of * * * [the regulations’] basis and purpose.’’ Id.
                                      sec. 553(c) (emphasis added). 11
                                         The Secretary did explain his basis for the final regula-
                                      tions. He recognized authority for his substantive view of a
                                      broad, general definition of gross income. T.D. 9511, 2011–6
                                      I.R.B. 455, 456 (‘‘outside of the trade-or-business context
                                      * * * the section 61 definition of gross income applies’’). He
                                      referenced sections 7805 and 6230(k) as his authority for
                                      issuing the final regulations. Id. He disagreed with our
                                      holding in Intermountain that the Supreme Court’s
                                      interpretation of the statutory phrase in question (‘‘omits
                                      from gross income’’) in Colony was the only permissible
                                      interpretation, and, on the basis of that disagreement, he
                                      relied on Brand X as his authority for superseding that
                                      interpretation. Id., 2011–6 I.R.B. at 455.
                                         The Secretary also made his purposes clear: To supersede
                                      the, in his view, erroneous view of the Courts of Appeals for
                                      the Ninth and Federal Circuits that Colony is not limited to
                                      the trade or business context under the predecessor of sec-
                                      tion 6501(e)(1), id., and to address Intermountain’s holding
                                      that the Supreme Court’s interpretation in Colony is the only
                                      permissible interpretation of the statutory language (‘‘omits
                                      from gross income’’) in sections 6229(c)(2) and 6501(e)(1)(A),
                                      id.
                                         While Judge Wherry recognizes the Secretary’s dual pur-
                                      poses of (1) limiting Colony to a trade or business cir-
                                      cumstance and (2) failing that, establishing his authority
                                      under Brand X to supersede the Supreme Court’s interpreta-
                                      tion of the phrase ‘‘omits from gross income’’, he finds neither
                                      adequate. Majority op. p. 381. The first, he believes, attempts
                                      to usurp the courts’ function of interpreting the Supreme
                                      Court’s opinions. We agree. See Bakersfield Energy Partners,
                                      LP v. Commissioner, supra. The second, he believes, is fatally
                                      equivocal, principally because of the preamble’s reference to
                                      ‘‘a new statutory setting.’’ Majority op. p. 396. For him, that
                                      is an unacceptable ambiguity: does the Secretary really mean
                                      he can trump the Supreme Court’s interpretation in Colony
                                        11 Judge Wherry is right, of course, that ‘‘Chenery sweeps wider than the Administrative Pro-

                                      cedure Act’s ‘basis and purpose’ requirement, * * * agency action can be upheld only on the
                                      ground previously advanced by the agency.’’ Majority op. note 6. But there cannot be any other
                                      grounds in this case—never having asked respondent his views on the matter, he cannot pos-
                                      sibly advance justifications in favor of the regulations different from those in the preamble to
                                      the regulations.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00030   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                     403


                                      or is he reiterating his view that Colony is confined to the
                                      1939 Code? Until the Secretary unequivocally takes the
                                      former position, Chenery, according to Judge Wherry, ties the
                                      Secretary’s hands. Majority op. p. 396. We do not agree.
                                         First, it must be kept in mind that the Secretary’s ref-
                                      erence to a new statutory setting arises only in the context
                                      of his rebuttal of our holding in Intermountain that the
                                      Supreme Court’s opinion in Colony was the only permissible
                                      interpretation of the statute. Following the Secretary’s recital
                                      of the Supreme Court’s statement in Colony that the term
                                      ‘‘omits from gross income’’ is ambiguous, which he states
                                      ‘‘meaning * * * susceptible to more than one reasonable
                                      interpretation’’, he references Brand X and states that the
                                      Secretary and the IRS are permitted to adopt another reason-
                                      able interpretation of the term, ‘‘particularly as it is used in
                                      a new statutory setting.’’ T.D. 9511, 2011–6 I.R.B. at 455.
                                      The Secretary does not say, e.g., ‘‘because of ’’ or ‘‘in light of ’’
                                      that new setting. It seems to us that he was merely
                                      addressing what he saw as a flaw in our Intermountain anal-
                                      ysis; viz, that the meaning the Supreme Court attached to
                                      the phrase ‘‘omission from income’’ in the 1939 Code nec-
                                      essarily attached to the same phrase in the 1954 Code.
                                      Tellingly, after stating his disagreement with Intermountain,
                                      the Secretary drives home his right to challenge it by cita-
                                      tion: ‘‘See Hernandez-Carrera v. Carlson, 547 F.3d 1237 (10th
                                      Cir. 2008) (agencies are free to promulgate a reasonable
                                      construction of an ambiguous statute that contradicts any
                                      court’s interpretation, even the Supreme Court’s).’’ Id., 2011–
                                      6 C.B. at 455–456. Why cite language of the, at the time, 12
                                      only Federal appellate-level decision applying Brand X to a
                                      Supreme Court interpretation other than to try to overturn
                                      a Supreme Court interpretation?
                                         Moreover, neither Chenery nor the APA requires crystal
                                      clarity of purpose. We think that it is reasonably clear from
                                      the preamble to the final regulations that the Secretary
                                      believes that, relying on Brand X, he can come to a different
                                      conclusion as to the meaning of section 6501 than the
                                      Supreme Court did in Colony. And despite Judge Wherry’s
                                      assertions to the contrary, Chenery asks no more. He is right
                                        12 More recently, in validating the final regulations, the Court of Appeals for the Federal Cir-

                                      cuit found the Supreme Court’s opinion in Colony, Inc. v. Commissioner, 357 U.S. 28 (1958), to
                                      be ambiguous. Grapevine Imps., Ltd. v. United States, supra.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00031   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      404                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      that under APA section 706(2)(A) the Secretary’s findings
                                      cannot be arbitrary and capricious, majority op. p. 388, and
                                      we recognize that under that standard ‘‘the agency must
                                      examine the relevant data and articulate a satisfactory expla-
                                      nation for its action’’, Motor Vehicle Manufacturers Associa-
                                      tion of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
                                      U.S. 29, 43 (1983) (emphasis added). And although a court
                                      cannot provide a reasoned basis for the Secretary’s decision
                                      if he did not, see id. (citing Chenery), a court must ‘‘uphold
                                      a decision of less than ideal clarity if the agency’s path may
                                      reasonably be discerned’’, id. (quotation marks omitted); see
                                      also Providence Yakima Med. Ctr. v. Sebelius, 611 F.3d 1181,
                                      1190 (9th Cir. 2010). The Secretary’s Brand X rationale
                                      meets that standard, and that is enough. See, e.g., Nw. Eco-
                                      system Alliance v. U.S. Fish & Wildlife Serv., 475 F.3d 1136,
                                      1146 (9th Cir. 2007) (though not ‘‘a paragon of clarity * * *,
                                      the Service’s reasoning can be discerned with careful
                                      reading.’’); Dominion Res., Inc. v. United States, 97 Fed. Cl.
                                      239, 259 (Feb. 25, 2011) (the Secretary’s path could ‘‘be ‘dis-
                                      cerned,’ albeit somewhat murkily’’). We have no call to
                                      require more than that, with reasonable effort, the Sec-
                                      retary’s intent can be discerned. See Vt. Yankee Nuclear
                                      Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519,
                                      543–544, 548 (1978) (absent extremely compelling cir-
                                      cumstances, courts should not overturn agency decisions
                                      when the statutory minimums have been met).
                                         Finally, we recognize that, having accepted Judge Wherry’s
                                      criticism of the Secretary’s first rationale (limiting Colony)
                                      and rejected his criticism of the second (reliance on Brand X),
                                      we are left with a mixed basket of correct and incorrect
                                      rationales for an agency’s decision, which might provide suffi-
                                      cient reason for a court to invalidate the agency’s action.
                                      E.g., Intl. Union, UMW v. U.S. Dept. of Labor, 358 F.3d 40,
                                      44–45 (D.C. Cir. 2004). But ‘‘[w]hen an agency relies on mul-
                                      tiple grounds for its decision, some of which are invalid,
                                      * * * [we] may nonetheless sustain the decision as long as
                                      one is valid and the agency would clearly have acted on that
                                      ground even if the other were unavailable.’’ Casino Airlines,
                                      Inc. v. NTSB, 439 F.3d 715, 717 (D.C. Cir. 2006) (internal
                                      quotation marks omitted); see also Fed. Express Corp. v.
                                      Mineta, 373 F.3d 112, 118 (D.C. Cir. 2004) (‘‘No principle of
                                      administrative law or common sense requires us to remand




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00032   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      (373)        CARPENTER FAMILY INVS., LLC v. COMMISSIONER                                      405


                                      a case in quest of a perfect opinion unless there is reason to
                                      believe that the remand might lead to a different result.’’
                                      (internal quotation marks omitted)). 13 Because we believe
                                      that the Secretary’s second rationale is independent of his
                                      first, we believe that he would stand behind his regulations
                                      on that ground alone.
                                      IV. Conclusion
                                        We have made clear that we would not characterize Colony
                                      as a Chevron step one holding. If called upon to do so, we
                                      would also find Chenery inapplicable. Nonetheless, since the
                                      temporary regulations are invalid per Intermountain, we
                                      have to concur with the Court’s disposition of petitioner’s
                                      motion for summary judgment.



                                        THORNTON, J., concurring: This Court’s prior decisions,
                                      beginning with Bakersfield Energy Partners, LP v. Commis-
                                      sioner, 128 T.C. 207 (2007), affd. 568 F.3d 767 (9th Cir.
                                      2009), have consistently held, relying on Colony, Inc. v.
                                      Commissioner, 357 U.S. 28 (1958), that its construction of
                                      section 6501(e)(1)(A) follows from the unambiguous terms of
                                      the statute. Moreover, our decision in Intermountain Ins.
                                      Serv. of Vail, LLC v. Commissioner, 134 T.C. 211 (2010),
                                      accords with decisions of the Courts of Appeals for the
                                      Fourth and Fifth Circuits rendered after Mayo Found. v.
                                      United States, 562 U.S. ll, 131 S. Ct. 704 (2011). See
                                      Burks v. United States, 633 F.3d 347 (5th Cir. 2011); Home
                                      Concrete & Supply, LLC v. United States, 634 F.3d 249 (4th
                                      Cir. 2011). The Courts of Appeals for the Federal and Sev-
                                      enth Circuits have rendered decisions to contrary effect. See
                                      Grapevine Imps., Ltd. v. United States, 636 F.3d 1368 (Fed.
                                      Cir. 2011); Beard v. Commissioner, 633 F.3d 616 (7th Cir.
                                      2011), revg. T.C. Memo. 2009–184. Nevertheless, there is no
                                        13 Judge Wherry disagrees, believing we cannot choose between alternative grounds. See ma-

                                      jority op. note 30. In support of this view, he cites Holland v. Natl. Mining Association, 309 F.3d
                                      808 (D.C. Cir. 2002). But in Holland, the court was not weighing multiple rationales given by
                                      the agency. Instead, it remanded because it did not know whether the agency came to a decision
                                      on its own or left the reasoning to the Court of Appeals for the Eleventh Circuit, which had
                                      previously found against the agency. The court could not affirm if the basis for the decision was
                                      not the agency’s. See Interstate Commerce Commn. v. Bhd. of Locomotive Engrs., 482 U.S. 270,
                                      283 (1987). But in this case, the Secretary, rather than this or any other court, supplied the
                                      reasons.




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00033   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA
                                      406                136 UNITED STATES TAX COURT REPORTS                                       (373)


                                      compelling reason for this Court to abandon its precedents in
                                      this case, which is appealable to the Court of Appeals for the
                                      Ninth Circuit. That court has affirmed Bakersfield, although
                                      without addressing the final regulations, which had not then
                                      been issued. Presumably that Court of Appeals and perhaps
                                      the Supreme Court will have future occasion to do so. But at
                                      least for now the prevailing opinion appropriately holds in
                                      this case that the regulations do not trump this Court’s prior
                                      decisions. See Natl. Cable & Telecomms. Association v. Brand
                                      X Internet Servs., 545 U.S. 967, 984 (2005).
                                        COHEN, HALPERN, HOLMES, and PARIS, JJ., agree with this
                                      concurring opinion.

                                                                               f




VerDate 0ct 09 2002   14:45 May 30, 2013   Jkt 372897   PO 20009   Frm 00034   Fmt 2847   Sfmt 2847   V:\FILES\CARP.136   SHEILA